 



EXHIBIT 10.1

OFFICE LEASE

1707 NORTH RANDALL ROAD

ELGIN, ILLINOIS

DATE: April 15, 2005

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                        Introductory Article        
ARTICLE 1
  DEMISED PREMISES; TERM     2  
ARTICLE 2
  RENT     3  
ARTICLE 3
  RENT ADJUSTMENTS     3  
ARTICLE 4
  USE     7  
ARTICLE 5
  SERVICES     9  
ARTICLE 6
  POSSESSION     12  
ARTICLE 7
  CONDITION OF PREMISES     12  
ARTICLE 8
  REPAIRS     13  
ARTICLE 9
  ALTERATIONS     13  
ARTICLE 10
  COVENANT AGAINST LIENS     15  
ARTICLE 11
  DAMAGE OR DESTRUCTION BY FIRE OR CASUALTY     15  
ARTICLE 12
  INSURANCE     16  
ARTICLE 13
  DELETED     18  
ARTICLE 14
  CONDEMNATION     18  
ARTICLE 15
  WAIVER OF CLAIMS     19  
ARTICLE 16
  NONWAIVER     19  
ARTICLE 17
  WAIVER OF NOTICE     20  
ARTICLE 18
  LANDLORD’S REMEDIES     20  
ARTICLE 19
  SURRENDER OF POSSESSION     21  
ARTICLE 20
  HOLDING OVER     23  
ARTICLE 21
  COSTS, EXPENSES AND ATTORNEYS’ FEES     23  
ARTICLE 22
  COMPLIANCE WITH LAWS     23  
ARTICLE 23
  CERTAIN RIGHTS RESERVED BY LANDLORD     23  
ARTICLE 24
  ESTOPPEL     25  
ARTICLE 25
  RULES AND REGULATIONS     26  
ARTICLE 26
  PARKING     26  
ARTICLE 27
  ASSIGNMENT AND SUBLETTING     27  
ARTICLE 28
  NOTICE     28  
ARTICLE 29
  DEFAULT UNDER OTHER LEASE     29  
ARTICLE 30
  CONVEYANCE BY LANDLORD     29  
ARTICLE 30
  SUBORDINATION OF LEASE     30  
ARTICLE 32
  BROKERS     30  
ARTICLE 33
  SIGNAGE     30  
ARTICLE 34
  MISCELLANEOUS     31  
ARTICLE 35
  EXCULPATION     33  
ARTICLE 36
  LATE PAYMENT     33  
ARTICLE 37
  COVENANT OF QUIET ENJOYMENT     34  
ARTICLE 38
  OPTIONS TO EXTEND     34  

ii



--------------------------------------------------------------------------------



 



             
ARTICLE 39
  OPTIONS TO EXPAND AND REDUCE PREMISES     35  

EXHIBITS

     
EXHIBIT A
  PLAN OF PREMISES  
EXHIBIT B
  LEGAL DESCRIPTION OF PROPERTY  
EXHIBIT C
  BUILDING RULES AND REGULATIONS

iii



--------------------------------------------------------------------------------



 



OFFICE LEASE

     THIS OFFICE LEASE, made as of April15, 2005, between JOHN B. SANFILIPPO &
SON, INC., a Delaware corporation (“Landlord”) and PANASONIC CORPORATION OF
NORTH AMERICA, a Delaware corporation (“Tenant”).

     WITNESSETH THAT, in consideration of the covenants and agreements
hereinafter set forth, Landlord hereby lets to Tenant and Tenant hereby leases
from Landlord the Premises described herein, on the following terms and
conditions contained in this Lease:

INTRODUCTORY ARTICLE:
BASIC LEASE PROVISIONS
AND ENUMERATION OF EXHIBITS

     A. Basic Lease Provisions. The provisions of this Introductory Article are
intended to be in outline form and are addressed in detail in other Articles of
this Lease.

LEASE TERM (Also see Article 1): Thirty-six (36) months

COMMENCEMENT DATE (Also see Article 1): April 15, 2005

TERMINATION DATE (Also see Article 1): April 14, 2008

RENTABLE SQUARE FOOTAGE: 164,691 square feet (hereinafter referred to as the
“Premises” and depicted on Exhibit A)

1



--------------------------------------------------------------------------------



 



     RENT (Also see Article 2):

                              Rate     Annualized     Monthly Installment  
Period   PSF     Rent     of Rent    
Commencement Date -
  $ 9.23     $ 1,535,634.60     $ 127,969.55  
Termination Date
                       

     (The rental amount set forth above shall be hereinafter referred to as
“Rent”.)

     TENANT’S PROPORTIONATE SHARE (Also see Article 3): 41.47%

     ADDITIONAL BROKER (Also see Article 32): Paine Wetzel Associates, Inc.

     B. Enumeration of Exhibits. The following exhibits and schedules are
attached hereto and incorporated herein by this reference, as though set forth
in full herein:

     
EXHIBIT A
  Plan of Premises.
 
   
EXHIBIT B
  Legal Description of Property
 
   
EXHIBIT C
  Rules and Regulations
 
   
SCHEDULE I
  Removable Equipment

ARTICLE 1

DEMISED PREMISES; TERM

     Landlord does hereby demise and lease to Tenant, and Tenant hereby accepts,
that certain space as shown on the plan attached hereto and made a part hereof
as Exhibit A, located on a portion of the first and second floors and consisting
of 164,691 rentable square feet (the “Premises”) in the building known as 1707
North Randall Road (the “Building”), situated on certain property (including all
easements appurtenant thereto) in Elgin, Illinois (the “Property”) as described
on Exhibit B attached hereto for a term commencing on the 15th day of April,
2005 and ending on the 14th day of April, 2008 (the “Term”), unless sooner
terminated or extended as provided herein, subject to the terms, covenants, and
agreements herein contained.

2



--------------------------------------------------------------------------------



 



ARTICLE 2

RENT

     Tenant shall pay to Landlord or Landlord’s agent at the office of Landlord
or at such other place as Landlord may from time to time designate, monthly Rent
in the amount set forth in the Introductory Article, payable in advance on the
first day of each and every calendar month during the Term. If the Term
commences on a day other than the first day of a calendar month, or ends on a
day other than the last day of a calendar month, then the Rent for such
fractional month shall be prorated on the basis of 1/365th of the annual Rent
for each day of such fractional month. Rent shall be payable without any prior
notice or demand therefor and without any deductions or set-offs whatsoever,
except as expressly set forth herein. The obligation for the timely and full
payment of Rent and additional Rent (defined herein) is independent of all the
obligations of Landlord under this Lease, and no offset, deduction or setoff
shall be allowed or permitted unless otherwise specifically provided for in this
Lease.

ARTICLE 3

RENT ADJUSTMENTS

     Landlord and Tenant agree that the following rent adjustments described
below shall be made with respect to each calendar year of the Term after the
Base Year commencing with the calendar year 2008, or portion thereof, including
the calendar year in which the Lease terminates. The Base Year for purposes of
calculating Tenant’s rent adjustments shall be the year 2007:

     (A) Tenant shall pay to Landlord as additional Rent an amount equal to
Tenant’s Proportionate Share of the amount of the increases in Ownership Taxes
payable by Landlord for each calendar year of the Term over the Base Year.
Tenant’s Proportionate Share of such Ownership Taxes is agreed to be as set
forth in Introductory Article A, being the percentage calculated by dividing the
rentable area contained in the Premises (164,691) by the rentable area of the
Building (397,085).

     Ownership Taxes shall mean all taxes and assessments of every kind and
nature which Landlord shall be obligated to pay with respect to any calendar
year or portion thereof during the Term, regardless of when such taxes or
assessments are payable, because of or in any way connected with the ownership,
leasing, and operation of the Building and the Property subject to the
following:

     (i) the amount of ad valorem real and personal property taxes against
Landlord’s real and personal property to be included in Ownership Taxes shall be
the amount payable with respect to such calendar year, notwithstanding that such
taxes are payable in a later calendar year. The amount of any tax refunds
received by Landlord with respect to Ownership Taxes payable hereunder shall be
deducted from such Ownership Taxes regardless of when received by Landlord, less
the Landlord’s cost of obtaining any such reduction or refund;

3



--------------------------------------------------------------------------------



 



     (ii) the amount of special taxes and special assessments to be included
shall be limited to the amount of the installments (plus any interest, other
than penalty interest, payable thereon) of such special tax or special
assessment payable during the calendar year in respect of which Ownership Taxes
are being determined;

     (iii) the amount of any tax or excise levied by the State of Illinois or
the City of Elgin, any political subdivision of either, or any other taxing
body, on rents or other income from the Property (or the value of the leases
thereon) to be included shall not be greater than the amount which would have
been payable on account of such tax or excise by Landlord during the calendar
year in respect of which Ownership Taxes are being determined had the income
received by Landlord from the Building been the sole taxable income of Landlord
for such calendar year;

     (iv) there shall be excluded from Ownership Taxes all income, excess
profits taxes, franchise, capital stock, and inheritance or estate taxes; and

     (v) notwithstanding anything set forth herein to the contrary, in the event
the Building and a reasonable allocation of land value are not taxed separately
and tax bills for Ownership Taxes payable hereunder include such taxes for the
entire Property, Ownership Taxes payable with respect to the Premises shall be
determined as hereinafter set forth. Such real estate tax bill or bills for the
entire Property as described above shall be allocated to the Building and the
existing warehouse/industrial building located on the Property (the “Industrial
Building”) per rentable square foot on the basis of the total rentable square
feet in the Industrial Building and double the total rentable square feet in the
Building (the “Property Allocation”). For example, if the Building had one
hundred (100) rentable square feet and the Industrial Building had two hundred
(200) rentable square feet, each would be allocated an equal one-half of such
taxes. Tenant will then be obligated to pay Tenant’s Proportionate Share of such
Ownership Taxes allocated to the Building in accordance with the other terms and
provisions of this Section 3(A). In no event shall Tenant be required to pay any
part of real estate taxes and assessments imposed as a result of any expansion
by Landlord of the Building or the Industrial Building or the construction of
new improvements on the Property and any such taxes shall be excluded from any
computation to be made hereunder.

     (B) Tenant shall pay to Landlord as additional Rent an amount equal to
Tenant’s Proportionate Share of the amount of the increases in Operating
Expenses for each calendar year of the Term after the Base Year over the Base
Year. Tenant’s Proportionate Share of such Operating Expenses is agreed to be
41.47% (calculated as set forth in Article 3(A) herein).

     Operating Expenses shall mean all reasonable and customary expenses,
incurred or paid on behalf of Landlord for the ownership, management, operation,
maintenance and repair of, and necessary replacements in, the Building and the
Property which, in accordance with generally accepted accounting practice as
applied to the operation and maintenance of office buildings, are properly
chargeable to the ownership, management, operation, maintenance and repair of,
and necessary replacements in, the Building. Operating Expenses include, without
limitation and except

4



--------------------------------------------------------------------------------



 



as limited elsewhere in this Article, management fees, landscaping, the cost of
up to two (2) window washings in any year, scavenger service, maintenance or
repair of the roof, façade, parking lot, walkways, detention areas and of any
heating, ventilation and air conditioning equipment and other Building systems
and improvements, non-capital expenditures required under any governmental law
or regulation, installation, maintenance and repair of fire safety systems,
including sprinkler and smoke detection systems, wages and benefits of janitors,
cleaning personnel, engineers and other employees (including the amount of any
social security taxes, unemployment insurance contributions and “fringe
benefits”), insurance premiums, fuel costs and utility costs, legal and
accounting expenses, and amortization of the costs of any capital improvement to
the Property not excluded as set forth below, with interest at two percent (2%)
over the corporate base rate of interest from time to time published by Bank
One, Illinois, N.A. on the unamortized amount of such costs. All such capital
costs shall be amortized over the shortest of (i) the reasonable life of the
capital improvement items, (ii) if applicable, the economic payback period of
the items, with the reasonable life/economic payback period and amortization
schedule being determined in accordance with sound management accounting
principles or (iii) the remaining Term of the Lease. To the extent any item of
expense is incurred with respect to the entire Property, such expense shall be
allocated to the Building and the Industrial Building in accordance with the
Property Allocation, provided, however, no item of expense shall be included in
Operating Expenses if it is incurred solely with respect to the Industrial
Building or other improvements on the Property other than the Building.
Notwithstanding the foregoing, Operating Expenses shall not include:



  (i)   costs of alterations of tenant spaces or space occupied by Landlord or
its affiliates;     (ii)   depreciation, interest and principal payments on
mortgages, and other debt costs, and rental payments under any superior,
underlying or ground lease, if any;     (iii)   costs of capital improvements,
except for such costs including interest thereon, as set forth above, where
(a) the purpose of such capital improvements is to reduce Operating Expenses, or
(b) such capital improvement is required due to any rule, regulation, ordinance
or statute of any applicable governmental body not in effect as of the date
hereof;     (iv)   real estate brokers’ leasing commissions or compensation;    
(v)   payments to affiliates of the Landlord for goods and/or services in excess
of what would be paid to non-affiliated parties for such goods and/or services
in an arm’s length transaction;     (vi)   costs of other services or work
performed for the singular benefit of another tenant or occupant;     (vii)  
legal, space planning, construction, building permit and code compliance fees
and costs and other expenses incurred in procuring tenants for the Building,
preparing space for occupancy or renewing or amending leases with existing
tenants or occupants of the Building;

5



--------------------------------------------------------------------------------



 



  (viii)   costs of advertising and public relations and promotional costs and
attorneys’ fees associated with the leasing of the Building;     (ix)   any
costs, fines or penalties incurred due to the violation by Landlord of any
governmental rule or authority (and not caused by Tenant), any negligence of
Landlord or its agents or any default by Landlord hereunder;     (x)   any
expense for which Landlord is entitled to receive reimbursement from insurance,
condemnation awards, other tenants or any other source;     (xi)   costs
incurred in connection with the sale, financing, refinancing, mortgaging, or
other change of ownership of the Building;     (xii)   costs, fines, interest,
penalties, legal fees or costs of litigation incurred due to the late payment of
taxes, utility bills and other costs incurred as a result of Landlord’s failure
to make such payments when due, so long as Tenant has been timely in the payment
of its bills to Landlord;     (xiii)   salaries and wages and other benefits
paid to or on behalf of employees above the level of Property Manager;    
(xiv)   legal and other expenses incurred in administering or enforcing leases
with third parties;     (xv)   cost of window washing in excess of two (2) times
per year;     (xvi)   costs of electricity used by other tenants or occupants of
the Building; and     (xvii)   costs of repair to and replacement of the
Building required because of any casualty damage or eminent domain.

     (C) In order to provide for payments on account of Ownership Taxes and
Operating Expenses payable for each calendar year during the Term of this Lease
commencing with the calendar year 2008, Tenant agrees, at Landlord’s request, to
pay, as additional Rent, Tenant’s Proportionate Share of Ownership Taxes and
Operating Expenses due for any such calendar year, as reasonably estimated by
Landlord and set forth in a reasonably detailed budget delivered no later than
November 30 of the prior calendar year, in twelve (12) monthly installments,
each in an amount equal to 1/12th of Tenant’s Proportionate Share commencing on
the first day of the succeeding January, commencing January 1, 2008. If, for
whatever reason, the detailed budget for any given year beginning 2009 is not
forthcoming, Tenant shall continue to pay under the previous year’s budget until
such time as the applicable budget has been prepared and delivered to Tenant.
If, as finally determined in the succeeding calendar year at the time of
delivery of the annual statements provided for in subparagraph (D) hereof,
Tenant’s Proportionate Share of Operating Expenses or Ownership Taxes shall be
greater than or be less than the aggregate of all installments so paid on

6



--------------------------------------------------------------------------------



 



account to the Landlord (and which are applicable to such calendar year) prior
to receipt of an invoice from Landlord, then Tenant within thirty (30) days of
such invoice shall pay to Landlord the amount of such underpayment, or the
Landlord shall credit Tenant for the amount of such overpayment, or, in the case
of the last calendar year, pay to Tenant the amount of such overpayment within
thirty (30) days, as the case may be.

     (D) Landlord shall deliver to Tenant within ninety (90) days after the
close of each applicable calendar year (including the calendar year in which
this Lease terminates), a statement containing the amount of the Operating
Expenses for such calendar year. Landlord shall deliver to Tenant within ten
(10) days after Landlord’s receipt for the final bill for Ownership Taxes for
the prior calendar year (including the year in which the Lease terminates) a
statement containing Ownership Taxes for such calendar year. Failure or delay in
delivering any such statement or invoice, or failure or delay in computing the
Rent adjustments pursuant to this Article 3, shall not be deemed a waiver by
Landlord of its right to deliver such items nor shall any such failure or delay
be deemed a release of Tenant’s obligations with respect to any such statement
or invoice, or constitute a default hereunder. All Rent adjustments payable
hereunder shall be made without any deductions or set-offs whatsoever except as
expressly set forth herein.

     (E) The obligation of the Tenant with respect to the payment of Rent and
Rent adjustments due hereunder and the obligation of Landlord with respect to
the determination of Rent adjustments and refund of overpayments thereof shall
survive the expiration or termination of this Lease. Any payment, refund, or
credit made pursuant to this Article shall be made without prejudice to any
right of the Landlord to correct any items as billed pursuant to the provisions
hereof. In the event that this Lease shall have been in effect for less than the
full calendar year immediately preceding Tenant’s receipt of the invoices
provided for in subparagraphs (C) and (D) hereof, the Rent adjustment shall be
pro rata. In no event shall any Rent adjustment result in a decrease in the Rent
payable hereunder.

     (F) Landlord shall maintain books and records showing Ownership Taxes and
Operating Expenses in accordance with generally accepted accounting principles
as applied to the real estate industry, which are consistently applied
(including, without limitation, as to categories of expenses incurred in the
Base Year), and its customary management practices. Tenant or its representative
shall have the right to examine Landlord’s books and records showing Ownership
Taxes and Operating Expenses upon reasonable prior notice provided to Landlord,
during Landlord’s normal business hours at Landlord’s normal place of business
at any time within ninety (90) days following the furnishing by Landlord to
Tenant of Landlord’s statement provided for in Section 3(D) above. Unless,
within ninety (90) days of receipt of any such Landlord’s statement, Tenant
shall provide Landlord with notice of its intention to inspect Landlord’s books
and records pursuant to this Section and provide Landlord with a written
statement of its objection to any item in such Landlord’s statement, Landlord’s
statement shall be considered as final and conclusively binding on Tenant.

ARTICLE 4

USE

7



--------------------------------------------------------------------------------



 



     (A) Tenant may use and occupy the Premises for general office use and
equipment and appliance repair and testing and any other similar lawful
purposes, provided, however, such equipment and appliance repair shall be
conducted only on the first floor of the Building and such equipment and
appliances shall be delivered to the Building only by Tenant’s employees or
commercial delivery service through the existing docks servicing the Building.
Tenant may also use the Premises for any other similar lawful purposes to those
stated above with the prior written approval of Landlord. Tenant shall not use
or permit upon the Premises any retail sales or retail warranty service
operation or anything that will invalidate any policies of insurance now or
hereafter carried on the Building, materially impair the value of the Building
and Premises or any part thereof or materially increase the dangers, or pose
unreasonable risk of harm, to third parties (on or off of the Premises) arising
from activities thereon. Tenant will pay all extra insurance premiums which may
be caused by the use which Tenant shall make of the Premises. Tenant will not in
any manner deface or injure the Building or any part thereof or overload the
floors of the Premises. Tenant will not do anything or permit anything to be
done upon the Premises in any way tending to create a public or private
nuisance, or tending to disturb any other tenant in the Building or the
occupants of neighboring property or tending to injure the reputation of the
Building or commit waste thereon. Tenant will promptly and fully comply with all
governmental, health and police requirements and regulations respecting its use
of the Premises. Tenant will not use the Premises for lodging or sleeping
purposes or for any immoral or illegal purposes. Tenant shall not conduct nor
permit to be conducted on the Premises any business which is contrary to any of
the laws of the United States of America or of the State of Illinois or which is
contrary to the ordinances of the City of Elgin. Tenant shall not at any time
manufacture, sell, or give away, and shall not at any time permit the
manufacture, sale, or gift of any spirituous, fermented, intoxicating or
alcoholic liquors or controlled substances on the Premises, except that the
foregoing shall not be deemed to prohibit the occasional use of alcoholic
beverages for entertainment purposes, so long as Tenant has in full force and
effect (and delivered to Landlord a certificate of insurance therefor) a policy
of host liquor liability or dram-shop insurance in form and amounts at all times
reasonably satisfactory to Landlord. Tenant shall not at any time sell, purchase
or give away, or permit the sale, purchase or gift of, food in any form on the
Premises, except for coffee service and vending machines for its employees or as
otherwise permitted by rules and regulations. The foregoing use prohibitions
shall be deemed to apply to any subtenant or assignee of Tenant without
requirement of further or additional notice.

     (B) Tenant agrees that it will not use, handle, generate, treat, store or
dispose of, or permit the handling, generation, treatment, storage or disposal
of any Hazardous Materials in, on, under, around or above the Premises now or at
any future time during the Term of the Lease in violation of applicable laws and
will indemnify, defend and save Landlord harmless from any and all actions,
proceedings, claims, costs, expenses and losses of any kind, including, but not
limited to, those arising from injury to any person, including death, damage to
or loss of use or value of real or personal property, and costs of investigation
and cleanup arising as a result of the use of Hazardous Materials on the
Premises by Tenant or its subtenants and assigns during the Term hereof. The
term “Hazardous Materials”, when used herein, shall include, but shall not be
limited to, any substances, materials or wastes to the extent quantities thereof
are regulated by the City of Elgin or any other local governmental authority,
the State of Illinois, or the United States of America because of toxic,
flammable, explosive, corrosive, reactive, radioactive or other properties that
may be hazardous to human health or the environment, including asbestos and
including any materials or substances that

8



--------------------------------------------------------------------------------



 



are listed in the United States Department of Transportation Hazardous Materials
Table, as amended, 49 C.F.R. 172.101, or in the Comprehensive Environmental
Response, Compensation and Liability Act, as amended, 42 U.S.C. subsections 9601
et seq., or the Resources Conservation and Recovery Act, as amended, 42 U.S.C.
subsections 6901 et seq., or any other applicable governmental regulation
imposing liability or standards of conduct concerning any hazardous, toxic or
dangerous substances, waste or material, now or hereafter in effect. Tenant does
hereby indemnify, defend and hold harmless the Landlord and its agents and their
respective officers, directors, beneficiaries, shareholders, partners, agents
and employees and Landlord’s lender or lenders holding a mortgage on the
Property from all fines, suits, procedures, claims and actions of every kind,
and all costs associated therewith (including reasonable attorneys’ and
consultants’ fees) arising by, through or under Tenant, its agents, subtenants,
assigns, employees, contractors, servants and invitees and out of or in any way
connected with any deposit, spill, discharge or other release of Hazardous
Materials that occurs during the Term of this Lease, at or from the Premises, or
which arises at any time from Tenant’s use or occupancy of the Premises, or from
Tenant’s failure to provide all information, make all submissions, and take all
steps required by all applicable governmental authorities. Landlord agrees and
acknowledges that the foregoing indemnity by Tenant does not apply to any
liability arising from the acts or omissions of Landlord or other Tenants or
occupants of the Building or the agents or employees of any of the foregoing.
Tenant’s obligations and liabilities under this paragraph shall survive the
expiration of the Term of this Lease. Tenant acknowledges that it has had ample
opportunity to inspect the Premises and perform any environmental assessments it
considers appropriate to determine the environmental condition of the Premises,
that Tenant has not relied on any representation of the Landlord regarding such
condition, and that Tenant has consulted its own experts and independently
satisfied itself regarding the environmental condition of the Premises.

ARTICLE 5

SERVICES

     Landlord shall provide, except as otherwise provided herein and subject to
applicable government codes, rules, regulations, and guidelines applicable
thereto, and further subject to Landlord’s inability to provide due to
circumstances beyond Landlord’s reasonable control whether mandatory or
voluntary, the following services:

     (A) Air-cooling and heat to provide a temperature condition consistent with
office buildings in the northwest suburban Chicago area, daily from 7:00 A.M. to
6:00 P.M. (Saturdays to 1:00 P.M.), Sundays and holidays excepted. Whenever
heat-generating machines or equipment installed by Tenant affect the temperature
otherwise maintained by Landlord in the Premises, Landlord shall be relieved of
responsibility for maintaining the air conditioning standards applicable to the
Building, and in such event Tenant shall (1) discontinue use of such
heat-generating machines or equipment, or (2) install supplementary air
conditioning units in the Premises, the cost, installation, operation and
maintenance of which shall be paid by Tenant. Tenant agrees that at all times it
will cooperate with Landlord and abide by all reasonable regulations and
requirements which Landlord may prescribe for the proper functioning of the
ventilating and air conditioning systems.

9



--------------------------------------------------------------------------------



 



     (B) Water for drinking, lavatory and toilet purposes drawn through fixtures
installed by the Landlord, or by Tenant with Landlord’s written consent, from
regular Building supply at the prevailing temperature. Tenant shall pay Landlord
at rates fixed by Landlord for water furnished for any other purpose. Tenant
shall not waste or permit the waste of water.

     (C) Janitor service in and about the Premises, Saturdays, Sundays and
holidays excepted. Tenant shall not provide any janitor services without
Landlord’s written consent and then only subject to supervision of Landlord and
at Tenant’s sole responsibility and by a janitor, contractor or employees at all
times reasonably satisfactory to Landlord, but not as agent or servant of
Landlord.

     (D) Adequate operatorless passenger elevator service at all times and
freight elevator service subject to reasonable scheduling by Landlord.

     (E) Electrical service to the Premises. Tenant agrees that if it purchases
any lamps, bulbs, ballasts and starters used in the Premises from anyone other
than Landlord, all such items shall be of the same type as those used in the
Building. Landlord agrees that it shall provide Tenant use of the existing
supplemental electrical generator serving the Building reasonably adequate to
operate life safety systems such as, but not limited to, emergency lighting and
security/fire prevention controls, in the event standard electrical service to
the Building becomes unavailable, but Tenant acknowledges and agrees that
Landlord shall not be responsible for repairing, replacing or installing any new
generator equipment except to the extent required to comply with any applicable
ordinances, codes or government regulations.

     (F) Security service including, without limitation, manned security desk in
the Building from 6:30 am. to 6:30 p.m. Monday through Saturday, with key card
or similar secured entry system at all other times, with Tenant being
responsible for the cost of any keys or identification cards necessary for
Tenant’s use of such system in excess of four hundred fifty (450) keys or cards
(including the keys or cards furnished to Tenant pursuant to the Lease of the
Industrial Building by and between Landlord and Tenant).

     (G) Access to (1) the rooftop of the Building and such other parts thereof
as may be necessary for the installation and use, at Tenant’s sole cost and
expense, of a satellite dish and/or antenna at locations to be agreed upon by
the parties, such agreement not to be unreasonably withheld, delayed or
conditioned, (2) the Property and the Building as may be necessary for the
installation of a cable communications distribution system, at Tenant’s sole
cost and expense, at locations to be agreed upon by the parties, such agreement
not to be unreasonably withheld, delayed or conditioned, and (3) cabling and
conduit and rooftop satellite dishes and antennae now or hereafter installed as
may be reasonably necessary in connection with Tenant’s use and occupancy of the
Premises, including, without limitation, such reasonable access to all of the
foregoing as may be necessary for the repair, maintenance or replacement thereof
by Tenant or its agents. Tenant hereby indemnifies and holds Landlord harmless
for any and all work conducted pursuant to this subparagraph (G) and agrees to
promptly repair the Building to the extent it is damaged by any such work.
Tenant shall provide to Landlord the names of the contractors that it employs to
conduct such work and shall provide any other information reasonably requested
by Landlord including, but not limited to, insurance from the contractors naming
Landlord as additional insured

10



--------------------------------------------------------------------------------



 



     (H) Life safety systems, telecommunications equipment and cabling, and
natural gas distribution system, all as currently installed on the Building and
the Property or upgraded by Landlord.

     (I) Such additional services on such terms and conditions as may be
mutually agreed upon by Landlord and Tenant.

     So long as Landlord or any other entity operates a cafeteria, health club,
conference center, central mail/package receiving room or other similar amenity
in the Building for use by employees of Landlord or any affiliate of Landlord or
other tenants of the Building, Landlord agrees that Tenant’s employees shall
have full access to such facilities and, if a cost is charged therefor, at the
lowest cost offered to any other users thereof. In the event Landlord elects not
to operate a cafeteria in the Building, Landlord agrees that Tenant may operate
a cafeteria at Tenant’s sole cost and expense and at no additional rent in such
location as it is currently located pursuant to an agreement reasonably
acceptable to Landlord. If Tenant operates the cafeteria in the Building, Tenant
agrees that Landlord’s employees or any other tenant of the Building shall have
full access to such facilities and, if a cost is charged therefor, at the lowest
cost offered to any other users thereof.

     Tenant agrees that neither Landlord nor any company, firm, or individual
operating, maintaining, repairing, managing or supervising the plant or
facilities furnishing any of the above services, nor any of their respective
agents or employees shall be liable to Tenant, or any of Tenant’s subtenants,
assigns, employees, agents, customers or invitees or anyone claiming through, by
or under Tenant, for any damages, injuries, losses, expenses, claims or causes
of action, because of any interruption, diminution, delay or discontinuance at
any time for any reason in the furnishing of any of the above services, except
solely if caused by the gross negligence or recklessness of Landlord or its
agents; nor shall any such interruption, diminution, delay or discontinuance
relieve Tenant from full performance of Tenant’s obligations under this Lease.
Notwithstanding the foregoing, in the event that any interruption or
discontinuance is caused by the gross negligence or recklessness of Landlord or
its agents and such interruption or discontinuance continues beyond ten
(10) consecutive business days in the Premises, or any portion thereof, and on
account of such interruption or disturbance the Premises becomes substantially
untenantable, Rent and additional charges shall abate proportionately for so
long as Tenant remains unable to conduct its business in the Premises or such
portion thereof. Landlord agrees to use reasonable efforts to restore any such
interrupted or discontinued service as soon as reasonably practicable. Landlord
shall not be responsible for any interruption or discontinuance described above
caused by third parties (other than its agents as set forth above) or by an act
of God.

11



--------------------------------------------------------------------------------



 



ARTICLE 6

POSSESSION

     Landlord shall deliver possession of the Premises on the Commencement Date.
If Tenant shall enter possession of all or any part of the Premises prior to the
date fixed above for the first day of the Term, all of the covenants and
conditions of this Lease shall be binding upon the parties hereto in respect of
such possession the same as if the first day of the Term had been fixed as of
the date when Tenant entered such possession except that Tenant shall not pay
Rent for the period prior to the first day of the Term of this Lease.

ARTICLE 7

CONDITION OF PREMISES

     Tenant’s taking possession of any portion of the Premises shall be
conclusive evidence as against Tenant that such portion of the Premises were in
good order and satisfactory condition when the Tenant took possession. Tenant
acknowledges that it owned the Building prior to the commencement of the Term of
this Lease, that Tenant has had ample opportunity to inspect the Premises and
perform any inspections or assessments it considers appropriate to determine the
condition of the Premises, that Tenant has not relied on any representation of
Landlord regarding such condition, that Tenant has consulted its own experts and
independently satisfied itself regarding the condition of the Premises, and that
Tenant has accepted the Premises “ AS-IS, WHERE-IS” with all faults. No promise
of the Landlord to alter, remodel, repair or improve the Premises or the
Building and no representations respecting the condition of the Premises or the
Building have been made by Landlord to Tenant.

12



--------------------------------------------------------------------------------



 



ARTICLE 8

REPAIRS

     Except as may otherwise be provided in Article 11 of this Lease, and
subject to the provisions of Article 9 of this Lease, Tenant shall, at its sole
cost and expense, keep the Premises in good order, repair and tenantable
condition at all times during the Term, ordinary wear and tear excepted,
provided, however, that Tenant shall not be required to repair or replace broken
or damaged exterior window glass unless such replacement or repair is
necessitated by the act, failure to act, or neglect of Tenant, its subtenants,
assigns, servants, employees, agents, invitees or guests. If Tenant does not
make such repairs and replacements as described above within a reasonable time,
Landlord may, but need not, make such repairs and replacements and the costs
paid or incurred by Landlord for such repairs and replacements (including
Landlord’s overhead and profit, and the cost of general conditions) shall be
deemed additional Rent reserved under this Lease due and payable within thirty
(30) days after Tenant’s receipt of an itemized invoice and supporting
documentation. Landlord may, but shall not be required so to do, enter the
Premises at all reasonable times upon prior written notice to Tenant (except in
the event of any emergency) to make any repairs, alterations, improvements or
additions, including, but not limited to, ducts and all other facilities for
heating and air conditioning service, as Landlord shall desire or deem necessary
for the safety, maintenance, repair, preservation or improvement of the
Building, or as Landlord may be required or requested to do by the City of Elgin
or by the order or decree of any court or by any other proper authority.

     In the event Landlord or its agents or contractors shall elect or be
required to make repairs, alterations, improvements or additions to the Premises
or the Building, Landlord shall be allowed to take into and upon the Premises
all material that may be required to make such repairs, alterations,
improvements or additions and, during the continuance of any of said work, to
temporarily close doors, entryways, public space and corridors in the Building
and to interrupt or temporarily suspend any services and facilities without
being deemed or held guilty of an eviction of Tenant or for damages to Tenant’s
property, business or person, and the Rent reserved herein shall in no way abate
while said repairs, alterations, improvements or additions are being made, and
Tenant shall not be entitled to maintain any set-off or counterclaim for damages
of any kind against Landlord by reason thereof. Landlord may, at its option,
make all such repairs, alterations, improvements or additions in and about the
Building and the Premises during ordinary business hours, but if Tenant desires
to have the same done at any other time, Tenant shall pay for all overtime and
additional expenses resulting therefrom. Landlord agrees to use all reasonable
efforts to minimize any interference with Tenant’s business operations in the
Premises and shall remain liable for its or its agents’ gross negligence.

ARTICLE 9

ALTERATIONS

13



--------------------------------------------------------------------------------



 



     Tenant shall not, without the prior written consent of Landlord in each
instance obtained, which consent shall not be unreasonably withheld, delayed or
conditioned, make any repairs, replacements, alterations, improvements or
additions to the Premises, provided, however, no such consent shall be required
with respect to cosmetic alterations or any separate security system for the
Premises installed by Tenant, in which case Tenant shall deliver to Landlord all
system codes, contact information for the applicable security company, and a
copy of any keys to such system. In the event Tenant desires to make any
alterations, improvements or additions pursuant to this Article 9, or any
repairs or replacements pursuant to Article 8 of this Lease, Tenant shall prior
to commencing any such work:

     (a) In the event such work is structural or affects mechanical systems,
submit to Landlord for review plans and specifications showing such work in
reasonable detail;

     (b) Furnish Landlord with the names and addresses of all contractors and
copies of all contracts with such contractors;

     (c) Furnish commercially reasonable certificates of insurance from all
contractors performing such work evidencing commercial general liability,
automobile liability, employer’s liability and worker’s compensation insurance,
the last in statutory amounts; and

     (d) Provide Landlord with copies of all necessary permits evidencing
compliance with all ordinances and regulations of the City of Elgin or any
department or agency thereof, and with the requirements of all statutes and
regulations of the State of Illinois or any department or agency thereof.

     Tenant hereby agrees to protect, defend, indemnify and hold Landlord, the
Building and the Property harmless from and against any and all liabilities of
every kind and description which may arise out of or in connection with such
repairs, replacements, alterations, improvements or additions by Tenant or any
subtenant or assign of Tenant.

     Upon completing any of such repairs, replacements, alterations,
improvements or additions, Tenant shall furnish Landlord with contractors’
affidavits, sworn statements, full and final waivers of lien and receipted bills
covering all labor and material expended and used and, in the event such work is
structural or affects mechanical systems or is of a type for which such plans
and specifications are customarily prepared, two (2) sets of final as-built
plans and specifications. All repairs, replacements, alterations, improvements
and additions shall comply with all reasonable insurance requirements and with
all ordinances and regulations of the City of Elgin or any department or agency
thereof and with the requirements of all statutes and regulations of the State
of Illinois or of any department or agency thereof. All repairs, replacements,
alterations, improvements and additions shall be constructed in a good and
workmanlike manner and only good grades of material shall be used.

     Landlord agrees to inform Tenant at the time any such alterations are
approved or, if such approval is not required, upon the request of Tenant, if
such alterations will be required to be

14



--------------------------------------------------------------------------------



 



removed upon expiration or early termination hereof. All alterations,
improvements, additions, repairs, or replacements, whether temporary or
permanent in character, including, without limitation, wall coverings, carpeting
and other floor coverings, special lighting installations, built-in or attached
shelving, cabinetry, and mirrors, made by Landlord or Tenant in or upon the
Premises and not required to the removed as aforesaid shall become Landlord’s
property and shall remain upon the Premises at the termination of this Lease by
lapse of time or otherwise without compensation to Tenant (excepting only
Tenant’s movable office furniture, trade fixtures, office equipment and the
equipment listed on Schedule I attached hereto).

ARTICLE 10

COVENANT AGAINST LIENS

     Nothing contained in this Lease shall authorize or empower Tenant to do any
act which shall in any way encumber Landlord’s title to the Building, Property
or Premises, nor in any way subject Landlord’s title to any claims by way of
lien or encumbrance whether claimed by operation of law or by virtue of any
expressed or implied contract of Tenant, and any claim to a lien upon the
Building, Property or Premises arising from any act or omission of Tenant shall
attach only against Tenant’s interest and shall in all respects be subordinate
to Landlord’s title to the Building, Property and Premises. If Tenant has not
removed or bonded over any such lien or encumbrance within thirty (30) days
after written notice to Tenant by Landlord, Landlord may, but shall not be
obligated to, pay the amount necessary to remove such lien or encumbrance,
without being responsible for making any investigation as to the validity or
accuracy thereof, and the amount so paid, together with all costs and expenses
(including attorneys’ fees) incurred by Landlord in connection therewith, shall
be deemed additional Rent reserved under this Lease due and payable within
thirty (30) days after Tenant’s receipt of notice of such payment by Landlord
and supporting documentation.

ARTICLE 11

DAMAGE OR DESTRUCTION BY FIRE OR CASUALTY

     (A) If the Premises or any part of the Building shall be damaged by fire or
other casualty and if such damage does not render all or a substantial portion
of the Premises or the Building untenantable, then, except as expressly
hereinafter set forth, Landlord shall proceed to repair and restore the same to
its prior existing condition with reasonable promptness, subject to reasonable
delays for insurance adjustments and delays caused by matters beyond Landlord’s
control. If any such damage renders all or a substantial portion of the Premises
or the Building untenantable, Landlord shall, with reasonable promptness after
the occurrence of such damage and in good faith, estimate the length of time
that will be required to substantially complete the repair and restoration of
such damage and shall by notice advise Tenant of such estimate. If it is so
estimated that the amount of time required to substantially complete such repair
and restoration will exceed one hundred eighty (180) days from the date such
damage occurred, then Tenant shall have the right to terminate this Lease as of
the date of such damage upon giving notice to Landlord at any time within twenty
(20) days after Landlord gives Tenant the notice containing said estimate.
Unless this Lease

15



--------------------------------------------------------------------------------



 



is terminated as provided in the preceding sentence, except as expressly
hereinafter set forth, Landlord shall proceed with reasonable promptness and all
due diligence to repair and restore the Premises, subject to reasonable delays
for insurance adjustments and delays caused by matters beyond Landlord’s
control, and also subject to zoning laws and building codes then in effect.
Landlord shall have no liability to Tenant, and Tenant shall not be entitled to
terminate this Lease (except as herein provided) if such repairs and restoration
are not in fact completed within the time period estimated by Landlord, as
aforesaid, or within said one hundred eighty (180) days, so long as Landlord
shall proceed with reasonable promptness and due diligence to complete the same.
In addition to the foregoing, Landlord shall have the right to terminate this
Lease if a material casualty damages the Premises during the last twelve
(12) months of the Term, as it may have been extended, by delivering notice
thereof to Tenant within ten (10) days after such casualty, provided, however,
in any such event, Tenant shall have the right, in addition to the rights of
Tenant under Section 38 below, to elect to extend the Term, or any extension
thereof, for the next available Initial Extension Term or the Final Extension
Term by delivering written notice of such election to Landlord within twenty
(20) days after receipt of Landlord’s notice of termination as described in this
sentence, in which event said notice shall be of no force and effect and
Landlord shall restore the Premises as set forth herein. Notwithstanding
anything to the contrary herein set forth, Tenant shall also have the right to
complete the restoration of the Premises or to terminate this Lease in the event
the Premises are not substantially restored within two hundred ten (210) days
after the date of casualty, except that Tenant shall not have the right to
terminate this Lease pursuant to this Article 11 if the damage or destruction
was caused by the intentional or negligent act of Tenant, its subtenants,
assigns, agents or employees. In the event Tenant elects to complete the
restoration of the Premises as set forth above, Landlord agrees to make
available to Tenant all insurance proceeds payable in connection therewith.

     (B) In the event any such fire or casualty damage not caused by the
intentional or negligent act of Tenant, its agents or employees, renders the
Premises substantially untenantable and Tenant is not occupying the Premises and
if this Lease shall not be terminated pursuant to the foregoing provisions of
this Article 11 by reason of such damage, then Rent shall abate during the
period beginning with the date of such damage and ending with the date when
Landlord substantially completes its repair and restoration work. Such abatement
shall be in an amount bearing the same ratio to the total amount of Rent for
such period as the portion of the Premises being repaired and restored by
Landlord and not heretofore delivered to Tenant from time to time bears to the
entire Premises. In the event of termination of this Lease pursuant to this
Article 11, Rent shall be apportioned on a per diem basis and be paid to the
date of such fire or other casualty.

     (C) In the event of any such fire or other casualty, and if this Lease is
not terminated pursuant to the foregoing provisions of this Lease, Tenant shall
repair and restore any portion of alterations, additions or improvements made by
or on behalf of Tenant in the Premises.

ARTICLE 12

INSURANCE

     In consideration of the leasing of the Premises at the rental stated in
Article 2, Landlord and Tenant agree to provide insurance and allocate the risk
of loss as follows:

16



--------------------------------------------------------------------------------



 



          (a) Tenant, at its sole cost and expense but for the mutual benefit of
Landlord and Tenant (when used in this Article the term “Landlord” shall include
Landlord and its officers, agents, servants and employees, lenders holding a
mortgage on the Property and, if Landlord is succeeded by a land trust, its
beneficiaries, and the term “Tenant” shall include Tenant and its officers,
agents, servants and employees), shall purchase and keep and maintain in force
and effect during the Term hereof, insurance under policies issued by insurers
of recognized responsibility on its trade fixtures, merchandise, inventory,
contents, furniture, equipment or other personal property located in the
Premises protecting Landlord and Tenant from damage or other loss caused by fire
or other casualty including, but not limited to, vandalism and malicious
mischief, perils covered by all risk and extended coverage, theft, sprinkler
leakage, water damage (however caused), explosion, malfunction or failure of
heating and cooling or other apparatus, and other similar risks in amounts not
less than the full insurable replacement value of such property. Such insurance
shall provide that it is specific and not contributory and shall name the
Landlord as an additional insured party and shall contain a replacement cost
endorsement. Tenant shall deliver certificates of insurance evidencing such
coverage upon execution hereof and thereafter not less than twenty (20) days
prior to the expiration date of any such policy.

          (b) During the term of this Lease or any renewal thereof, Tenant shall
obtain and promptly pay all premiums for Commercial General Liability Insurance
with broad form extended coverage including Contractual Liability Insurance with
respect to and against claims occurring upon in or about the Premises and the
business operated by Tenant and any subtenant in the Premises with a minimum
coverage of a combined single limit of $2,000,000.00, and all such policies and
renewals thereof shall name the Landlord and the Tenant as insureds. All
policies of insurance shall provide that the insurer shall endeavor to deliver
to Landlord prior written notice of cancellation of said policies. On or before
the Commencement Date of the term of this Lease, and thereafter not less than
twenty (20) days prior to the expiration dates of said policy or policies,
Tenant shall provide certificates of insurance evidencing coverages required by
this Lease.

     All the insurance required under this Lease shall be issued by insurance
companies authorized to do business in the State of Illinois with a financial
rating of at least a A+ as rated in the most recent edition of Best’s Insurance
Reports and in business for the past five years.

     Landlord agrees to purchase and keep in force and effect insurance on the
Building against fire and such other risks as may be included in extended
coverage insurance from time-to-time in the amount of the full insurable value
of the Building including, without limitation, non-trade fixtures, wall and
floor coverings, lighting fixtures and built-in cabinets and bookshelves. Such
policies shall contain a replacement cost endorsement and a clause pursuant to
which the insurance carriers waive all rights of subrogation against the Tenant
with respect to losses payable under such policies, except for the amount of any
deductible under such policies.

     By this section, Landlord and Tenant intend that the risk of loss or damage
as described above be borne by responsible insurance carriers to the extent
above provided, and Landlord and Tenant hereby release each other and agree to
look solely to, and to seek recovery only from, their respective insurance
carriers in the event of a loss of a type described above to the extent that
such

17



--------------------------------------------------------------------------------



 



coverage is agreed to be provided hereunder. For this purpose, any applicable
deductible amount shall be treated as though it were recoverable under such
policies. Landlord and Tenant agree that applicable portions of all monies
collected from such insurance shall be used toward the full compliance of the
obligations of Landlord and Tenant under this Lease in connection with damage
resulting from fire or other casualty.

ARTICLE 13

INTENTIONALLY DELETED

ARTICLE 14

CONDEMNATION

     If the whole or any material part of the Building or Property, other than a
part which does not interfere with the maintenance or operation thereof, shall
be taken or condemned by any competent authority for any public or quasi-public
use or purpose or if any adjacent property or street shall be condemned or
improved in such manner as to require the use of any part of the Premises or of
the Building, other than a part which does not interfere with the maintenance or
operation thereof, or a conveyance is made in lieu of such a taking, the Term,
at the option of Landlord, shall end upon the date when the possession of the
part so taken shall be vested in such authority. If the whole or any part of the
Premises shall be taken or condemned by any competent authority for any public
or quasi-public use or purpose or a conveyance is made in lieu of such a taking,
the Term, at the option of Tenant, shall end upon the date when the possession
of the part so taken shall be vested in such authority. Landlord shall be
entitled to receive the entire award including all income, rents, any interest
thereon and any other compensation for any taking or conveyance without any
payment to Tenant, the Tenant hereby assigning to the Landlord the Tenant’s
interest therein, if any, excluding any award Tenant shall be entitled to claim,
prove and receive as a separate award in the condemnation proceeding for its
relocation, leasehold improvements or trade fixtures. Current Rent shall be
apportioned as of the date of vesting in such authority.

18



--------------------------------------------------------------------------------



 



ARTICLE 15

WAIVER OF CLAIMS

     Tenant agrees that, to the extent not expressly prohibited by law, Landlord
and its lenders, officers, agents, servants and employees shall not be liable
for (nor shall Rent abate as a result of) any direct or consequential damage
(including damage claimed for actual or constructive eviction) either to person
or property sustained by Tenant, its subtenants, assigns, officers, servants,
employees, agents, invitees or guests due to the Building or any part thereof or
any appurtenances thereof becoming out of repair, or due to the happening of any
accident in or about said Building, or due to any act or neglect of any tenant
or occupant of said Building or of any other person. This provision shall apply
particularly (but not exclusively) to damage caused by water, snow, frost,
steam, sewage, gas, electricity, sewer gas or odors or by the bursting, leaking
or dripping of pipes, faucets and plumbing fixtures and windows, and shall apply
without distinction as to the person whose act or neglect was responsible for
the damage and whether the damage was due to any of the causes specifically
enumerated above or to some other cause of an entirely different kind. Tenant
further agrees that all of Tenant’s personal property in the Premises or the
Building shall be at the risk of Tenant only and that Landlord shall not be
liable for any loss or damage thereto or theft thereof. Notwithstanding the
foregoing, Landlord shall not hereby be exculpated from any liability arising
from its or its agents’ gross negligence.

ARTICLE 16

NONWAIVER

     No waiver of any condition expressed in this Lease shall be implied by any
neglect of Landlord to enforce any remedy on account of the violation of such
condition if such violation be continued or repeated subsequently, and no
express waiver shall affect any condition other than the one specified in such
waiver and that one only for the time and in the manner specifically stated. No
receipt of moneys by Landlord from Tenant after the termination in any way of
the Term or of Tenant’s right of possession hereunder or after the giving of any
notice shall reinstate, continue or extend the Term or affect any notice given
to Tenant prior to the receipt of such moneys, it being agreed that after the
service of notice or the commencement of a suit or after final judgment for
possession of the Premises Landlord may receive and collect any Rent or other
sums due, and such payment shall not waive or affect said notice, suit or
judgment.

19



--------------------------------------------------------------------------------



 



ARTICLE 17

WAIVER OF NOTICE

     Except as provided in Article 18 hereof, Tenant hereby expressly waives the
service of any notice of intention to terminate this Lease or to re-enter the
Premises and waives the service of any demand for payment of Rent or for
possession and waives the service of any other notice or demand prescribed by
any statute or other law.

ARTICLE 18

LANDLORD’S REMEDIES

     If (a) default shall be made in the payment of the Rent or any installment
thereof or in the payment of any other sum required to be paid by Tenant under
this Lease, or under the terms of any other agreement between Landlord and
Tenant, and such default shall continue for ten (10) days after written notice
to Tenant, or (b) if default shall be made in the full and prompt performance of
any of the other covenants or conditions which Tenant is required to observe and
perform and such default shall continue for thirty (30) days after written
notice to Tenant or, if such default is not susceptible of cure within thirty
(30) days, within such additional period as may be reasonable so long as Tenant
is engaged in the diligent cure thereof, or (c) if the interest of Tenant in
this Lease shall be levied on under execution or other legal process, or (d) if
any petition shall be filed by or against Tenant to declare Tenant a bankrupt or
to delay, reduce or modify Tenant’s debts or obligations, and, if filed against
Tenant, is not dismissed within sixty (60) days, or (e) if any petition shall be
filed or other action taken to reorganize or modify Tenant’s capital structure,
if Tenant be a corporation or other entity, or (f) if Tenant be declared
insolvent according to law or if any assignment of Tenant’s property shall be
made for the benefit of creditors, or (g) if a receiver or trustee is appointed
for Tenant or its property, then Landlord may treat the occurrence of any one or
more of the foregoing events as a breach of this Lease, and thereupon at its
option may, without notice or demand of any kind to Tenant or any other person,
but subject to the duty to mitigate its damages stated below, have any one or
more of the following described remedies in addition to all other rights and
remedies provided at law or in equity:

     (i) Landlord may terminate this Lease and the Term created hereby, in which
event Landlord may forthwith repossess the Premises and be entitled to recover
forthwith as damages a sum of money equal to the present value of the Rent
provided to be paid by Tenant for the balance of the stated Term of the Lease,
less the fair rental value of the Premises for said period, and any other sum of
money and damages owed by Tenant to Landlord.

     (ii) Landlord may terminate Tenant’s right of possession and may repossess
the Premises by forcible entry and detainer suit or otherwise, without demand or
notice of any kind to Tenant and without terminating this Lease, in which event
Landlord shall use its reasonable efforts to relet the Premises, for such amount
of rent and upon such terms as shall be reasonably satisfactory to Landlord
(including the right to relet the Premises for a lease

20



--------------------------------------------------------------------------------



 



term which is greater or lesser than that remaining under the Term of this Lease
and the right to relet the Premises as a part of a larger area and the right to
change the character or use made of the Premises). For the purpose of such
reletting, Landlord is authorized to decorate or to make any repairs, changes,
alterations or additions in or to the Premises that may be reasonably necessary.
Landlord’s duty to mitigate its damages under this subparagraph (ii) shall be
limited to a duty to attempt to relet the Premises by listing the Premises for
lease with Grubb & Ellis (or similar type of commercial real estate broker
familiar with similar properties in the area) pursuant to an agreement that
imposes usual and customary marketing obligations on the listing broker within
fifteen (15) days of Landlord’s actual knowledge of the Tenant’s default
hereunder, and to continue to list the Premises for lease for a period of one
hundred twenty (120) days thereafter. Failure of Landlord to lease the Premises
prior to any other vacant space in the Building shall not be deemed a failure to
mitigate under this subparagraph (ii). If (A) Landlord shall fail to relet the
Premises within said one hundred twenty (120) day period or (B) the Premises are
relet and a sufficient sum shall not be realized from such reletting after
paying the expenses of the collection of the Rent to satisfy the Rent provided
for in this Lease to be paid, then Tenant shall pay to Landlord as damages a sum
equal to the amount of the Rent accrued and unpaid from the date of default
until expiration of the Term or any Extension Term then in effect under the
Lease, or, if the Premises have been relet, Tenant shall satisfy and pay any
such deficiency upon demand therefor from time to time, and Tenant agrees that
Landlord may file suit to recover any sums falling due under the terms of this
paragraph and any other sums due under this Lease from time to time and that no
suit or recovery of any portion due Landlord hereunder shall be any defense to
any subsequent action brought for any amount not theretofore reduced to judgment
in favor of Landlord.

     In the case of such termination of the Lease or Tenant’s right of
possession, Tenant shall indemnify Landlord against all reasonable costs and
expenses incurred in collecting amounts due from Tenant under this Lease
(including reasonable attorneys’ fees, litigation expenses and the like) and
recovering possession of the Premises.

     Tenant hereby waives trial by jury in any action or proceeding brought by,
through or under Landlord, under or in connection with this Lease.

     Tenant hereby agrees that to the extent any of the foregoing notice periods
provided for in this Article 18 and elsewhere in this Lease are greater than the
notice periods required under the statutes of the State of Illinois, such
greater notice periods as are provided for herein shall substitute for any such
statutory notice periods, and any notices given pursuant to the terms hereof
shall be deemed the notice required by any such statutes.

ARTICLE 19

SURRENDER OF POSSESSION

     (A) On or before the date this Lease and the Term hereby created
terminates, or on or before the date Tenant’s right of possession terminates,
whether by lapse of time or at the option of Landlord pursuant to the terms and
provisions of this Lease, Tenant shall:

21



--------------------------------------------------------------------------------



 



     (i) restore the Premises to reasonably good condition (except as otherwise
provided in Article 11 of this Lease), ordinary wear and tear excepted, and
remove those alterations, improvements or additions installed during the Term,
whether installed by Landlord or Tenant, if such removal is required pursuant to
Article 9 above;

     (ii) remove from the Premises and the Building all of Tenant’s personal
property; and

     (iii) surrender possession of the Premises to Landlord in a clean condition
free of all rubbish and debris.

     (B) If Tenant shall fail or refuse to deliver the Premises in the
above-described condition on or before the above-specified date, Landlord may
enter into and upon the Premises and put the Premises in such condition and
recover from Tenant Landlord’s cost of so doing. If Tenant shall fail or refuse
to comply with Tenant’s duty to remove all personal property from the Premises
and the Building on or before the above-specified date, the parties hereto agree
and stipulate that Landlord may enter into and upon the Premises and may, at its
election:

     (i) treat such failure or refusal as an offer by Tenant to transfer title
to such personal property to Landlord, in which event title thereto shall
thereupon pass under this Lease as a bill of sale to and vest in Landlord
absolutely without any cost either by set-off, credit allowance or otherwise,
and Landlord may retain, remove, sell, donate, destroy, store, discard, or
otherwise dispose of all or any part of said personal property in any manner
that Landlord shall choose;

     (ii) treat such failure or refusal as conclusive evidence, on which
Landlord or any third party shall be entitled absolutely to rely and act, that
Tenant has forever abandoned such personal property, and without accepting title
thereto, Landlord may, at Tenant’s expense, remove, store, destroy, discard or
otherwise dispose of all or any part thereof in any manner that Landlord shall
choose without incurring liability to Tenant or to any other person. In no event
shall Landlord ever become or accept or be charged with the duties of a bailee
(either voluntary or involuntary) of any personal property, and the failure of
Tenant to remove all personal property from the Premises and the Building shall
forever bar Tenant from bringing any action or from asserting any liability
against Landlord with respect to any such property which Tenant fails to remove.
If Tenant shall fail or refuse to surrender possession of the Premises to
Landlord on or before the above-specified date, Landlord may forthwith re-enter
the Premises and repossess itself thereof as of its former estate and remove all
persons and effects therefrom, using such force as may be necessary, without
being guilty of any manner of trespass or forcible entry or detainer.

22



--------------------------------------------------------------------------------



 



ARTICLE 20

HOLDING OVER

     Tenant shall pay to Landlord one hundred fifty percent (150%) of the Rent
then applicable for each month or portion thereof Tenant shall retain possession
of the Premises or any part thereof after the termination of this Lease as
Landlord’s sole damages remedy. The provisions of this Article shall not operate
as a waiver by Landlord of any right of re-entry hereinbefore provided.

ARTICLE 21

COSTS, EXPENSES AND ATTORNEYS’ FEES

     In case Landlord shall, without fault on its part, be made a party to any
litigation commenced by or against Tenant, then Tenant shall pay all reasonable
costs, expenses and attorneys’ fees incurred or paid by Landlord in connection
with such litigation. Tenant shall also pay all reasonable costs, expenses and
attorneys’ fees that may be incurred or paid by Landlord in enforcing any of
Tenant’s covenants and agreements in this Lease. In case Tenant shall, without
fault on its part, be made a party to any litigation commenced by or against
Landlord, then Landlord shall pay all reasonable costs, expenses and attorneys’
fees incurred or paid by Tenant in connection with such litigation. Landlord
shall also pay all reasonable costs, expenses and attorneys’ fees that may be
incurred or paid by Tenant in enforcing any of Landlord’s covenants and
agreements in this Lease.

ARTICLE 22

COMPLIANCE WITH LAWS

     Tenant and Landlord shall operate the Premises and Building respectively in
compliance with all applicable federal, state, and municipal laws, ordinances
and regulations and shall not knowingly, directly or indirectly, make any use of
the Premises or Building which is prohibited by any such laws, ordinances or
regulations.

ARTICLE 23

CERTAIN RIGHTS RESERVED BY LANDLORD

     Landlord shall have the following rights, exercisable without notice,
except as set forth below, and without liability to Tenant for damage or injury
to property, person or business and without effecting an eviction, constructive
or actual, or disturbance of Tenant’s use or possession or giving rise to any
claim for set-off or abatement of Rent, except that Landlord shall remain liable
for its and its agents’ gross negligence:

23



--------------------------------------------------------------------------------



 



     (a) To name the Building and to change the Building’s name or street
address.

     (b) Subject to and without limitation of Article 33, to install, affix and
maintain any and all signs on the exterior and interior of the Building.

     (c) To designate and approve, prior to installation, all types of window
shades, blinds, drapes, and other similar equipment, and to control all internal
lighting that may be visible from the exterior of the Building.

     (d) On reasonable prior notice to Tenant, to show the Premises to
(i) prospective tenants at reasonable hours during the last twelve (12) months
of the Term and, if vacated during such period to decorate, remodel, repair or
otherwise prepare the Premises for re-occupancy without affecting Tenant’s
obligation to pay Rent, and (ii) others having a legitimate interest at any time
during the Term of this Lease.

     (e) To retain at all times, and to use in appropriate instances, keys and
combinations to all doors into the Premises. No locks or combinations shall be
changed without the prior written consent of Landlord.

     (f) To decorate or to make repairs and/or replacement of windows, Building
façade or any components of the Building envelope or other Building systems (in
Landlord’s sole discretion) or any other repairs, alterations, additions, or
improvements, whether structural or otherwise, in and about the Building, or any
part thereof, and for such purposes to enter upon the Premises at reasonable
times with prior written notice to Tenant, and, during the continuance of any of
said work, to temporarily close doors, entryways, public space and corridors in
the Building and to interrupt or temporarily suspend Building services and
facilities, all without abatement of Rent or affecting any of Tenant’s
obligations hereunder, so long as the Premises are reasonably accessible and
useable.

     (g) To have and retain a paramount title to the Premises free and clear of
any act of Tenant purporting to burden or encumber it.

     (h) To grant to anyone the exclusive right to conduct any business or
render any service in or to the Building, provided such exclusive right shall
not operate to exclude Tenant from the use expressly permitted herein.

     (i) To approve the weight, size and location of safes, filing systems and
other heavy equipment and bulky articles in and about the Premises and the
Building (so as not to overload the floors of the Premises), and to require all
such items and furniture and similar items to be moved into and out of the
Building and Premises only at such times and in such manner as Landlord shall
direct in writing. Any damages done to the Building or Premises or to other
tenants in the Building by taking in or putting out safes, furniture and other
items, or from overloading the floor in any way, shall be paid by Tenant.
Furniture, boxes, merchandise or other bulky articles shall be transported
within the Building only upon or by vehicles equipped with rubber tires and
shall be carried only in the freight elevators and at

24



--------------------------------------------------------------------------------



 



such times as the management of the Building shall require. Movements of
Tenant’s property into or out of the Building and within the Building are
entirely at the risk and responsibility of Tenant.

     (j) To have access for the Landlord and other tenants of the Building to
any mail chutes located on the Premises according to the rules of the United
States Postal Service.

     (k) To change the arrangement or location of entrances, passageways, doors
and doorways, corridors, stairs, toilets and other public service portions of
the Building not contained within the Premises or any part thereof.

     (l) To close the Building after regular working hours and on Saturdays,
Sundays and legal holidays subject, however, to Tenant’s right to admittance,
under such reasonable regulations as Landlord may prescribe from time to time,
which may include by way of example but not of limitation, that persons entering
or leaving the Building identify themselves to Building personnel by
registration or otherwise and that said persons establish their right to enter
or leave the Building.

     Landlord may enter upon the Premises and may exercise any or all of the
foregoing rights hereby reserved without being deemed guilty of an eviction or
disturbance of Tenant’s use or possession and without being liable in any manner
to Tenant, except to the extent of any liability arising from Landlord’s or its
agents’ gross negligence.

ARTICLE 24

ESTOPPEL

     Tenant agrees that from time to time upon not less than ten (10) business
days’ prior request by Landlord, Tenant or Tenant’s duly authorized
representative having knowledge of the following facts shall deliver to Landlord
a statement in writing certifying (a) that this Lease is unmodified and in full
force and effect (or if there have been modifications that the Lease as modified
is in full force and effect); (b) the dates to which the Rent and other charges
have been paid; (c) that neither Landlord, to the Tenant’s knowledge, nor Tenant
is in default under any provision of this Lease, or, if in default, the nature
thereof in detail; (d) that there are no offsets or defenses to the payment of
Rent, additional charges or any other sums payable under this Lease or, if there
are any such offsets or defenses, specifying such in detail; and (e) such
further factual matters as may be reasonably requested by Landlord.

25



--------------------------------------------------------------------------------



 



ARTICLE 25

RULES AND REGULATIONS

     Tenant agrees to observe the reservations to Landlord in Article 23 hereof
and agrees, for itself, its employees, agents, servants, clients, customers,
invitees, licensees and guests to observe and comply at all times with the rules
and regulations set forth in Exhibit B attached hereto and made a part hereof,
and with such reasonable modifications thereof and additions thereto as Landlord
may from time-to-time make for the Building, and that failure to observe and
comply with such reservations, rules and regulations shall constitute a default
under this Lease.

     Landlord reserves the right to make such other and further reasonable rules
and regulations as in Landlord’s judgment may from time to time be needful for
the safety, care and cleanliness of the Building and Premises and for the
preservation of good order therein. Nothing in this Lease contained shall be
construed to impose upon Landlord any duty or obligation to enforce any such
rules and regulations, or the terms, covenants and conditions of any other lease
against any other tenant or any other persons, provided, however, that Landlord
shall elect to enforce or not enforce such rules and regulations on a uniform
basis, and Landlord shall not be liable to Tenant for violation of any such
rules and regulations, or terms, covenants and conditions by any other tenant,
its employees, agents, invitees, or by any other person.

ARTICLE 26

PARKING

     Landlord agrees to provide Tenant with reasonably sufficient parking
spaces, including, without limitation, handicapped parking spaces, for Tenant’s
employees, agents and invitees which shall in no event be less than the number
of parking spaces required with respect to the Premises under applicable zoning
ordinances. In addition, Tenant’s invitees shall have the right to use up to 50
parking spaces in the parking area currently labeled as visitor parking. In
addition to the foregoing, in the event Tenant exercises any right to expand the
Premises under Section 39(A) below, Landlord agrees to make available to Tenant
hereunder an additional number of parking spaces as are required with respect to
the expanded Premises under applicable zoning ordinances.

26



--------------------------------------------------------------------------------



 



ARTICLE 27

ASSIGNMENT AND SUBLETTING

     Tenant shall not, without the prior written consent of Landlord, which
consent shall not be unreasonably withheld, delayed or conditioned, (i) assign,
convey, mortgage, pledge or otherwise transfer this Lease, or any part thereof,
or any interest hereunder; (ii) permit any assignment of this Lease, or any part
thereof, by operation of law; (iii) sublet the Premises or any part thereof; or
(iv) permit the use of the Premises, or any part thereof, by any parties other
than Tenant, its agents and employees, provided, however, Tenant may assign this
Lease in whole or in part to, sublet the Premises in whole or in part to and/or
permit the use of the Premises in whole or in part by any affiliate of Tenant or
any entity which provides services to employees of Tenant without the consent of
Landlord.

     In the event Landlord’s consent is required hereunder, Tenant shall proceed
as set forth in this paragraph. Tenant shall, by notice in writing, advise
Landlord of its intention from, on and after a stated date (which shall not be
less than thirty (30) days after date of Tenant’s notice), to assign this Lease,
or any part thereof, or to sublet any part or all of the Premises for the
balance or any part of the Term. Tenant’s notice shall include all of the terms
of the proposed assignment or sublease (whether contained in such assignment or
sublease or in separate agreements). Tenant’s notice shall state the name and
address of the proposed assignee or subtenant and a true and complete copy of
the proposed assignment or sublease and any and all other agreements relating
thereto shall be delivered to Landlord with Tenant’s notice, accompanied by the
financial statements for any proposed assignee. Landlord shall have thirty
(30) days after receipt of all such information to approve or disapprove of such
assignee, and shall notify Tenant of its approval or disapproval within such
thirty (30) days.

     Any subletting or assignment hereunder shall not release or discharge
Tenant of or from any liability, whether past, present or future, under this
Lease, and Tenant shall continue fully liable thereunder. Any subtenant or
assignee shall agree to comply with and be bound by all of the terms, covenants,
conditions, provisions, rules and regulations and agreements of this Lease to
the extent of the space sublet or assigned, and Tenant shall deliver to Landlord
promptly after execution, an executed copy of each such sublease or assignment
and an agreement of compliance by each such subtenant or assignee. Any sale,
assignment, mortgage, transfer, or subletting of this Lease which is not in
compliance with the provisions of this Article shall be of no effect and void.

     Notwithstanding anything to the contrary contained herein, Landlord may
withhold consent to a sublease or assignment unless Landlord is provided with
waivers from any brokers involved in such subleasing or assignment of all lien
rights of any such brokers under Illinois law, including but not limited to the
Commercial Real Estate Broker Lien Act. Landlord also may withhold consent to a
sublease or assignment if the proposed assignee or sublessee or its business is
subject to compliance with additional requirements of any law (including related
regulations) beyond those requirements which are applicable to Tenant on or
prior to the said assignment or sublease unless the proposed assignee or
sublessee shall:

27



--------------------------------------------------------------------------------



 



     (a) first deliver plans and specifications for complying with such
additional requirements and obtain Landlord’s consent thereto, and

     (b) comply with all Landlord’s reasonable conditions therefor or contained
in such consent.

ARTICLE 28

NOTICE

     All notices, demands, approvals and consents which may or are required to
be given by one party to the other under this Lease shall be in writing and
shall be delivered personally or by a nationally-recognized air courier service
or mailed by United States certified or registered mail, postage prepaid, (a) if
for the Tenant addressed to:

William H. Kopp
Panasonic Corporation of North America
One Panasonic Way
Panazip: 3D-9
Secaucus, New Jersey 07094

     with copies to:

General Counsel
Panasonic Corporation of North America
One Panasonic Way
Panazip: 3B-6
Secaucus, New Jersey 07094

     And

Steven N. Zaris
McCarthy Duffy
180 North LaSalle Street
Suite 1400
Chicago, Illinois 60601

     or (b) if for the landlord addressed to:

Michael A. Valentine
John B. Sanfilippo & Son, Inc.
2299 Busse Road
Elk Grove Village, Illinois 60007

28



--------------------------------------------------------------------------------



 



     with a copy to:

Jeffrey J. Stahl, Esq.
Paul G. Hull, Esq.
Stahl Cowen Crowley, LLC
55 West Monroe Street, Suite 500
Chicago, IL 60603

or at such other place as Landlord or Tenant may from time to time designate by
notice to the other. Notices shall be deemed given upon receipt of delivery or
refusal of such receipt.

ARTICLE 29

DEFAULT UNDER OTHER LEASE

     Any default under this Lease shall automatically constitute a default under
any other lease made by Tenant, or any of its assignees, affiliates, subtenants
of any other space within the Building or on any other part of the Property,
including, but not limited to, the lease of the Industrial Building, without
requirement of further notice under any such other lease. If the term of any
other lease made by Tenant for any premises in the Building or under any other
lease affecting the Property shall be terminated after the making of this Lease
because of any default by Tenant under such other lease, Landlord, at its
option, may terminate this Lease by written notice to Tenant.

ARTICLE 30

CONVEYANCE BY LANDLORD

     In case Landlord or any successor owner of the Property or the Building
shall convey or otherwise dispose of any portion thereof to another person, such
other person shall in its own name thereupon be and become Landlord hereunder
and shall assume fully in writing and be liable upon all liabilities and
obligations of this Lease to be performed by Landlord which first arise after
the date of conveyance, and such original Landlord or successor owner shall,
from and after the date of conveyance, be free of all liabilities and
obligations not then incurred.

29



--------------------------------------------------------------------------------



 



ARTICLE 31

SUBORDINATION OF LEASE

     The rights of the Tenant under this Lease shall be and are subject and
subordinate at all times to all ground leases and underlying leases, if any, now
or hereafter in force against the Property, and to the lien of any mortgages or
deeds of trust now or hereafter in force against such leases, the Property or
the Building, or all of them, and to all advances made or hereafter to be made
upon the security thereof, and to all renewals, modifications, amendments,
consolidations, replacements and extensions thereof, provided that the holders
thereof agree to recognize Tenant’s rights hereunder so long as Tenant is not in
default. This Article is self-operative and no further instrument of
subordination shall be required. Any mortgagee or beneficiary under a deed of
trust may, however, elect to have this Lease be superior to its mortgage or deed
of trust. At Landlord’s request, Tenant shall execute a document in recordable
form confirming that this Lease is subordinate (or at the mortgagee’s or
beneficiary’s election, superior) to any mortgage or deed of trust, subject to a
non-disturbance provision as described above. Tenant, at the option of any
mortgagee or beneficiary under a deed of trust, agrees to attorn to such
mortgagee or beneficiary in the event of a foreclosure sale or deed in lieu
thereof.

ARTICLE 32

BROKERS

     Tenant represents and warrants to Landlord that neither it nor its officers
or agents nor anyone acting on its behalf has dealt with any real estate broker
other than Paine Wetzel Associates, Inc. in the negotiation or making of this
Lease, and Tenant agrees to indemnify and hold harmless Landlord from the claim
or claims of Paine Wetzel Associates, Inc., or any other broker or brokers
claiming to have interested Tenant in the Building or Premises or claiming to
have caused Tenant to enter into this Lease. Landlord represents and warrants to
Tenant that neither it nor its officers or agents nor anyone acting on its
behalf has dealt with any real estate broker other than Grubb & Ellis, Inc. in
the negotiation or making of this Lease, and Landlord agrees to indemnify and
hold harmless Tenant from the claim or claims of Grubb & Ellis, Inc., or any
other broker or brokers claiming to have caused Landlord to enter into this
Lease.

ARTICLE 33

SIGNAGE

     Tenant shall have the right to maintain all building and monument signs
identifying Tenant as currently installed during the Term and any extensions
thereof until such time as Landlord delivers written notice to Tenant that
Landlord desires to install its signage upon the Building, which notice shall be
accompanied by Landlord’s signage plan indicating the locations and design of
Landlord’s

30



--------------------------------------------------------------------------------



 



building and monument signage and which notice shall further indicate to the
Tenant the signage that must be removed from the Building and Property. Without
limitation of Tenant’s signage rights as hereinafter set forth, Tenant shall
remove all of the signage designated by the Landlord for removal within sixty
(60) days of delivery to Tenant of the foregoing notice. Should Tenant fail to
remove any such signage, Landlord may, but shall not be obligated to, remove
such signage at Tenant’s cost and expense, which cost shall be due and payable
to Landlord within thirty (30) days after notice. Upon installation of
Landlord’s signage, Tenant shall be permitted to install an amount of building
and monument signage that is proportionate to Tenant’s Proportionate Share as of
the commencement of the Term of the this Lease, in such locations as are
reasonably acceptable to Landlord and Tenant and permitted under applicable
governmental code, law or ordinance, including without limitation, signage
reasonably visible from I-90. All signage installation by Tenant shall be at its
sole cost and expense. In the event Tenant desires additional building or
monument signage and additional signage is not permitted under applicable
ordinances of the City of Elgin, Tenant shall have the right, at its sole cost
and expense, to seek a variation or other necessary approval under applicable
law so as to erect such signage. Landlord agrees to cooperate with Tenant in
obtaining any such approval. Tenant’s proportionate share of signage shall not
be expanded if Tenant exercises its right to lease any Expansion Space
hereunder. Tenant shall be solely responsible for the cost of and performance of
all maintenance repair and replacement of its signage during the Term (as may be
extended hereunder).

ARTICLE 34

MISCELLANEOUS

     Landlord and Tenant further covenant with each other that:

     (a) All rights and remedies of Landlord under this Lease shall be
cumulative and none shall exclude any other rights and remedies allowed by law.

     (b) All payments becoming due under this Lease or under any work order or
other agreement relating to the Premises shall be considered as rent, and if
unpaid when due shall bear interest from such date until paid at the rate of two
percent (2%) per annum in excess of the corporate base rate in effect from time
to time at Bank One, Illinois, N.A. (unless a lesser rate shall then be the
maximum rate permissible by law with respect thereto, in which event such lesser
rate shall be charged).

     (c) The word “Tenant” wherever used herein shall be construed to mean
Tenants in all cases where there is more than one Tenant, and the necessary
grammatical changes required to make the provisions hereof apply either to
corporations or individuals, men or women, shall in all cases be assumed as
though in each case fully expressed.

     (d) Each of the provisions of this Lease shall extend to and shall, as the
case may require, bind or inure to the benefit, not only of Landlord and of
Tenant, but also of their re-

31



--------------------------------------------------------------------------------



 



spective heirs, legal representatives, successors and assigns, provided this
clause shall not permit any assignment contrary to the provisions of Article 27
hereof.

     (e) All of the representations and obligations of Landlord are contained
herein, and no modification, waiver or amendment of this Lease or of any of its
conditions or provisions shall be binding upon the Landlord unless in writing
signed by Landlord or by a duly authorized agent of Landlord empowered by a
written authority signed by Landlord.

     (f) Submission of this instrument for examination shall not bind Landlord
in any manner, and no lease or obligation on Landlord shall arise until this
instrument is signed and delivered by Landlord and Tenant.

     (g) No rights to light or air over any property, whether belonging to
Landlord or any other person, are granted to Tenant by this Lease.

     (h) Sectional headings in this Lease are solely for convenience of
reference and shall not in any way limit or amplify the terms and provisions
hereof.

     (i) The laws of the State of Illinois shall govern the validity,
performance and enforcement of this Lease. The invalidity or unenforceability of
any provision of this Lease shall not offset or impair any other provision. If
any provision of this Lease is capable of two constructions, one of which would
render the provision invalid and the other of which would make the provision
valid, then the provision shall have the meaning which renders it valid.

     (j) Landlord’s title is and always shall be paramount to the title of
Tenant. Nothing herein contained shall empower Tenant to commit or engage in any
act which can, shall or may encumber the title of Landlord.

     (k) Neither this Lease, nor any memorandum, affidavit or other writing with
respect thereto, shall be recorded by Tenant or by anyone acting through, under
or on behalf of Tenant, and the recording thereof in violation of this provision
shall make this Lease null and void at Landlord’s election.

     (l) Nothing contained in this Lease shall be deemed or construed by the
parties hereto or by any third party to create the relationship of principal and
agent, partnership, joint venture or any association between Landlord and
Tenant, it being expressly understood and agreed that neither the method of
computation of Rent nor any act of the parties hereto shall be deemed to create
any relationship between Landlord and Tenant other than the relationship of
landlord and tenant.

     (m) Landlord shall have the right to apply payments received from Tenant
pursuant to this Lease (regardless of Tenant’s designation of such payments) to
satisfy any obligations of Tenant hereunder, in such order and amounts, as
Landlord in its sole discretion, may elect.

32



--------------------------------------------------------------------------------



 



     (n) All indemnities, covenants and agreements of Tenant contained herein
which inure to the benefit of Landlord shall be construed to also inure to the
benefit of Landlord’s partners, officers, agents and employees.

     (o) If Landlord or Tenant fails to perform any of its obligations
hereunder, and such failure is due in whole or in part to any strike, lockout,
labor trouble, civil disorder, failure of power, restrictive governmental laws
and regulations, riots, insurrections, war, fuel shortages, accidents,
casualties, acts of God, acts caused directly or indirectly by the other party
hereto (or its agents, employees, contractors, licensees or invitees) or any
other cause beyond the reasonable control of Landlord or Tenant, as the case may
be, then such party shall not be deemed in default under this Lease as a result
of such failure and the time for performance by it provided for herein shall be
extended by the period of delay resulting from such cause.

     (p) Landlord and Tenant each shall and hereby does waive trial by jury in
any action, proceeding or counterclaim brought by Landlord against Tenant or by
Tenant against Landlord on any matters whatsoever arising out of or in any way
connected with this Lease, the relationship of Landlord and Tenant, Tenant’s use
or occupancy of the Premises or any claim of injury or damage.

     (q) Landlord agrees that no consent of Landlord required under this Lease
or the rules and regulations now or hereafter applicable to Tenant shall be
unreasonably withheld, delayed or conditioned.

ARTICLE 35

EXCULPATION

     Any obligation of Landlord, or its agent, under or with respect to this
Lease or the Building shall be enforceable only against and payable out of
Landlord’s interest in the Building and Property, and Tenant hereby agrees that
neither Tenant nor any other person shall have or may assert any right, recourse
or remedy to or against Landlord or its agent or any assets of Landlord, except
to the extent of their respective interests in the Building and the Property;
and no officer, shareholder, director, employee, partner, trustee or beneficiary
of Landlord or its agent assumes or shall have any personal liability of any
kind whatsoever hereunder.

ARTICLE 36

LATE PAYMENT

     Tenant hereby acknowledges that late payment by Tenant to Landlord of Rent
and other sums due hereunder will cause Landlord to incur costs not contemplated
by this Lease, the exact number of which will be extremely difficult to
ascertain. Such costs include, but are not limited to processing and accounting
charges, and late charges which may be imposed on Landlord by the terms of any
mortgage or deed of trust covering the Premises. Accordingly, if any installment
of Rent or any other sum due from Tenant hereunder shall not be received by
Landlord or Landlord’s designee within ten (10) days after such amount shall be
due, Tenant shall pay to Landlord a monthly late

33



--------------------------------------------------------------------------------



 



charge equal to five percent (5%) of such overdue amount or the maximum allowed
by Law, whichever is less. The parties hereby agree that such late charge
represents a fair and reasonable estimate of the costs Landlord will incur by
reason of late payment by Tenant. Acceptance of such late charge by Landlord
shall in no event constitute waiver of Tenant’s default with respect to such
overdue amount, nor prevent Landlord from exercising any of the other rights and
remedies granted hereunder.

ARTICLE 37

COVENANT OF QUIET ENJOYMENT

     Landlord agrees that Tenant, on paying the Rent, additional charges and
other payments herein reserved and on keeping, observing and performing all of
the other terms, covenants, conditions, provisions and agreements herein
contained on the part of Tenant to be kept, observed and performed, shall,
during the Term of this Lease, peaceably and quietly have, hold and enjoy the
Premises subject to the terms, covenants, conditions, provisions and agreements
hereof, free from hindrance by Landlord or any other person claiming by,
through, or under Landlord.

ARTICLE 38

OPTIONS TO EXTEND

     (A) Landlord grants to Tenant the right and option to extend the Term of
this Lease for the first or both of two (2) consecutive terms of one (1) year
each (each an “Initial Extension Term” and collectively the “Initial Extension
Terms”). The option to renew for an Initial Extension Term must be exercised by
Tenant no later than six (6) months prior to the termination of the Term or the
first Initial Extension Term, as applicable, by giving Landlord written notice
thereof. The extension of the Term during the Initial Extension Terms shall be
subject to all terms and conditions of this Lease except that the Rent shall be
based on $12.60 per rentable square foot and this Section 38(A) shall not be
applicable to the Initial Extension Terms.

     (B) Landlord grants to Tenant the further right and option to extend the
Term of this Lease, as extended through the second Initial Extension Term, for
an additional term of five (5) years (the “Final Extension Term”) commencing
after the second Initial Extension Term. The option to renew for the Final
Extension Term must be exercised by Tenant no later than six (6) months prior to
the termination of the second Initial Extension Term by giving Landlord written
notice thereof, subject to Section 39(A) below. The extension of the Term during
the Final Extension Term shall be subject to all terms and conditions of this
Lease, except that the Rent shall be as set forth hereinbelow and this
Section 38(B) shall not be applicable to the Final Extension Term. Tenant shall
pay Rent during the Final Extension Term as follows:

34



--------------------------------------------------------------------------------



 



              Rate   Period   PSF  
Month 1-12
  $ 12.92  
Month 13-24
  $ 13.24  
Month 25-36
  $ 13.57  
Month 37-48
  $ 13.91  
Month 49-60
  $ 14.26  

ARTICLE 39

OPTIONS TO EXPAND AND REDUCE PREMISES

     (A) Landlord grants to Tenant, subject to Section 30(B) below, the right
and option from time to time, subject to the limitation set forth below, through
the sixth (6th) month of the second Initial Extension Term to expand the
Premises to include increments of 25,000 rentable square feet as designated by
Tenant (each increment an “Expansion Space”) for the remainder of the Term, as
extended, as set forth herein. Tenant shall be allowed to exercise the foregoing
right to lease increments of Expansion Space up to five (5) times. Each
Expansion Space located on a floor of the Building on which Tenant then leases
space shall be contiguous to said space and shall be subject to availability
based on use by Landlord or any other tenant of Landlord, but in no event shall
any Expansion Space be located on the fourth (4th) floor of the Building. This
option to expand the Premises from time to time to include an Expansion Space
must be exercised by Tenant by giving Landlord at least ninety (90) days prior
written notice thereof. The expansion of the Premises shall be subject to all
terms and conditions of this Lease, including, without limitation, the payment
of Rent and Rent adjustments as set forth herein. From and after the effective
date of the exercise by Tenant of its right to lease an Expansion Space as set
forth above, the Premises shall be deemed to include such Expansion Space for
all purposes under this Lease, including, without limitation, Article 3, and
Tenant’s Proportionate Share shall be adjusted accordingly. Notwithstanding
anything to the contrary set forth herein, in the event Tenant elects to lease
an Expansion Space during the first six (6) months of the second Initial
Extension Term, said election shall automatically be deemed an election to
further extend the Term for the Final Extension Term in accordance with
Section 38 (B) above.

     (B) Landlord grants to Tenant the right and option to reduce the Premises
by increments of 50,000 useable square feet (each a “Reduction Space”) effective
as of the commencement of either or both of the Initial Extension Terms and/or
the Final Extension Term as set forth herein. Such election shall be exercised
only once prior to each Initial Extension Term. Each reduction hereunder
involving a Reduction Space which is less than all of the space Tenant then
leases on a floor of the Building shall not result in the Premises including
spaces on a single floor which are not contiguous to each other. This option to
reduce the Premises must be exercised by Tenant by giving Landlord written
notice thereof at least ninety (90) days prior to the expiration of the Term or
the first or second Initial Extension Term, as applicable. From and after the
effective date of each exercise by Tenant of its right to reduce the Premises as
set forth above, the Premises shall be deemed not to include such Reduction
Space, and Tenant’s Proportionate Share shall be adjusted accordingly.
Notwithstanding anything to the contrary set forth herein, (i) in the event
Tenant elects to reduce the Premises hereunder, Tenant shall thereafter have no
further right to expand the Premises as set forth in Section 39(A) above, and
(ii) in the event Tenant elects to reduce the Premises such that Tenant

35



--------------------------------------------------------------------------------



 



then leases less than 120,000 useable square feet hereunder, Rent shall be
readjusted and determined as set forth hereinbelow. Within fifteen (15) days
after Tenant’s election to exercise the option to reduce the Premises which has
the effect of reducing it below 120,000 useable square feet, Landlord and Tenant
shall attempt to agree upon the fair market rental value of the Premises which
shall constitute the Rent after the effective date thereof. If Landlord and
Tenant cannot agree upon such fair market rental value of the reduced Premises,
then within fifteen (15) days from the expiration of such fifteen (15) day
period, Landlord and Tenant shall each select and notify the other of the name
of an “Evaluator,” who, for purposes of this Lease, shall be an independent and
impartial real estate appraiser reasonably acceptable to both parties and not
previously retained by either party, having more than ten (10) years experience
in the leasing and valuation of properties of the character and in the same
general area as the Building and shall also be qualified as an M.A.I. appraiser.
Each Evaluator shall promptly proceed (i.e., within fifteen (15) days after
their selection by each party) to make a separate determination of the fair
market rental value of the reduced Premises for the remaining Term, as
theretofore extended, taking into account the rental value of similarly situated
properties in the same general area as the Premises and used for similar
purposes, and each shall deliver to both Landlord and Tenant a copy of its
determination, each of which shall include therein all factors considered in
reaching the aforesaid fair market rental value. In analyzing said fair market
rental value of the Premises, if the higher of the determinations of the two
Evaluators is not more than five percent (5%) greater than the lower of the
determinations, the parties agree that the average of the two determinations
shall be considered as the fair market rental value of the Premises and shall be
conclusive and binding upon Landlord and Tenant. If the higher of the said
determinations is more than five percent (5%) greater than the lower of the
determinations, and Landlord and Tenant cannot, within fifteen (15) days after
their receipt of such determinations, agree upon the fair market rental value of
the Premises, then the two Evaluators shall promptly proceed to select a third
Evaluator, who shall determine which of the two fair market rental values
submitted by the other two Evaluators more accurately reflects the fair market
rental value of the Premises and shall deliver to both Landlord and Tenant a
copy of such determination within fifteen (15) days after his or her appointment
as the third Evaluator. The parties agree that the third Evaluator’s
determination as aforesaid shall be considered as the fair market rental value
of the reduced Premises, which shall be conclusive and binding upon Landlord and
Tenant. If the original two Evaluators shall fail to agree upon the selection of
a third Evaluator, the same shall be designated by the president of the Chicago
Board of Realtors, or any successor organization thereto. Landlord and Tenant
shall each pay the cost of their own Evaluator and shall share equally the fees
of the third Evaluator, if any. In the event Rent for the reduced Premises is
not determined as of the effective date of the reduction, Tenant shall continue
paying the Rent in effect as of said date on a per square foot basis until the
Rent is determined as herein set forth; thereupon, Rent shall be adjusted, as
appropriate, beginning with the effective date of the reduction, and Tenant
shall pay to Landlord or Landlord shall pay to Tenant any amount thereof within
ten (10) days after such determination as necessary to reflect said
determination.

36



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the
date first set forth above.

              LANDLORD:
 
            JOHN B. SANFILIPPO & SON, INC., a Delaware corporation
 
       

  Name:   /s/ JEFFREY T. SANFILIPPO

       

      Jeffrey T. Sanfilippo, Executive Vice President
 
            TENANT:
 
            PANASONIC CORPORATION OF NORTH AMERICA, a Delaware
corporation
 
       

  Name:   /s/ FUJIO TSUJI

       

      Fujio Tsuji, Executive Vice President and
Chief Financial Officer

37



--------------------------------------------------------------------------------



 



EXHIBIT A

PLAN OF PREMISES

 



--------------------------------------------------------------------------------



 



(FLOOR PLAN) [c94371c9437100.gif]

 



--------------------------------------------------------------------------------



 



(FLOOR PLAN) [c94371c9437101.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT B

LEGAL DESCRIPTION

PARCEL ONE:

LOT 1 OF TEEPLE’S SUBDIVISION, BEING A SUBDIVISON OF PART OF THE NORTHWEST
QUARTER OF SECTION 32, TOWNSHIP 42 NORTH, RANGE 8 EAST OF THE THIRD PRINCIPAL
MERIDIAN, ACCORDING TO THE PLAT THEREOF RECORDED JULY 14, 1972 AS DOCUMENT NO.
1232690 IN THE TOWNSHIP OF DUNDEE, KANE COUNTY, ILLINOIS.

PARCEL TWO:

THAT PART OF THE NORTHWEST 1/4 OF SECTION 32, TOWNSHIP 42 NORTH, RANGE 8 EAST OF
THE THIRD PRINCIPAL MERIDIAN, DESCRIBED AS FOLLOWS: COMMENCING AT THE SOUTHWEST
CORNER OF SAID NORTHWEST 1/4; THENCE NORTH 01 DEGREES, 52 MINUTES, 53 SECONDS
EAST, ALONG THE WEST LINE OF SAID NORTHWEST 1/4, A DISTANCE OF 888.16 FEET TO
THE NORTHWEST CORNER, AS MONUMENTED, OF TEEPLE’S SUBDIVISION, BEING A
SUBDIVISION OF PART OF THE NORTHWEST 1/4 OF SECTION 32, TOWNSHIP AND RANGE
AFORESAID, FOR THE POINT OF BEGINNING; THENCE SOUTH 88 DEGREES, 15 MINUTES, 29
SECONDS EAST, ALONG THE NORTH LINE, AS MONUMENTED, AND THE EASTERLY EXTENSION OF
SAID NORTH LINE OF TEEPLE’S SUBDIVISION, A DISTANCE OF 467.60 FEET; THENCE NORTH
01 DEGREES, 52 MINUTES, 53 SECONDS EAST, PARALLEL WITH THE SAID WEST LINE OF THE
NORTHWEST 1/4, A DISTANCE OF 466.69 FEET; THENCE NORTH 88 DEGREES, 15 MINUTES,
29 SECONDS WEST, PARALLEL WITH THE SAID NORTH LINE, AS MONUMENTED, OF SAID
TEEPLE’S SUBDIVISION, A DISTANCE OF 467.60 FEET TO THE AFORESAID WEST LINE OF
THE NORTHWEST 1/4; THENCE SOUTH 01 DEGREES, 52 MINUTES, 53 SECONDS WEST, ALONG
SAID WEST LINE, A DISTANCE OF 466.69 FEET TO THE POINT OF BEGINNING, BEING
SITUATED IN DUNDEE TOWNSHIP, KANE COUNTY, ILLINOIS, LESS AND EXCEPT THAT PART
CONVEYED BY DEED RECORDED JULY 20, 1989 AS DOCUMENT 1985603 TO THE ILLINOIS
STATE TOLL HIGHWAY AUTHORITY DESCRIBED AS FOLLOWS: COMMENCING AT THE SOUTHWEST
CORNER OF SAID NORTHWEST 1/4 OF SECTION 32; THENCE NORTHERLY ALONG THE WEST LINE
OF SAID NORTHWEST 1/4 OF SECTION 32, A DISTANCE OF 536.65 FEET PER PLAT DATED
JUNE 20, 1988 (DISTANCE RECORDED ON PLAT NO. 1232690 DATED JUNE 15, 1972, BEING
533.50 FEET) TO A POINT; THENCE CONTINUING NORTHERLY ALONG SAID WEST LINE OF THE
NORTHWEST 1/4 OF SECTION 32, A DISTANCE OF 351.51 FEET PER PLAT DATED JUNE 20,
1988 (DISTANCE RECORDED ON PLAT NO. 1232690 DATED JUNE 15, 1972, BEING 351.00
FEET) TO A POINT OF BEGINNING; THENCE NORTHERLY ALONG THE LAST DESCRIBED LINE
EXTENDED, A DISTANCE OF 466.69 FEET TO A POINT; THENCE EASTERLY ALONG A LINE
FORMING AN ANGLE OF 89 DEGREES, 51 MINUTES, 38 SECONDS TO THE RIGHT OF THE LAST
DESCRIBED LINE EXTENDED, A DISTANCE OF 333.54 FEET TO A POINT; THENCE
SOUTHWESTERLY ALONG A LINE FORMING AN ANGLE OF 168 DEGREES, 06 MINUTES, 48
SECONDS TO THE RIGHT OF THE LAST DESCRIBED LINE EXTENDED, A DISTANCE OF 249.10
FEET TO A POINT; THENCE CONTINUING SOUTHWESTERLY ALONG A LINE FORMING AN ANGLE
OF 23 DEGREES, 25 MINUTES, 33 SECONDS TO THE LEFT OF THE LAST DESCRIBED LINE
EXTENDED, A DISTANCE OF 48.10 FEET TO A POINT; THENCE SOUTHERLY ALONG A LINE
FORMING AN ANGLE OF 54 DEGREES, 32 MINUTES, 52 SECONDS TO THE LEFT OF THE LAST
DESCRIBED LINE EXTENDED, A DISTANCE OF 387.58 FEET TO A POINT; THENCE WESTERLY
ALONG A LINE FORMING AN ANGLE OF 89 DEGREES, 51 MINUTES, 37 SECONDS TO THE RIGHT
OF THE LAST DESCRIBED LINE EXTENDED, A DISTANCE OF 50.72 FEET TO THE POINT OF
BEGINNING; EXCEPTING THEREOF, THE RIGHT OF WAY OF THE EXISTING PUBLIC ROAD.

PARCEL THREE:

THE SOUTH 300 FEET OF THE EAST 475 FEET OF THE NORTHWEST 1/4 OF SECTION 32,
TOWNSHIP 42 NORTH, RANGE 8 EAST OF THE THIRD PRINCIPAL MERIDIAN, (EXCEPT PART
DEDICATED TO CITY OF ELGIN BY PLAT RECORDED NOV. 27, 1989 AS DOCUMENT 2010689)
IN THE TOWNSHIP OF DUNDEE, KANE COUNTY, ILLINOIS.

 



--------------------------------------------------------------------------------



 



PARCEL FOUR:

THE NORTHWEST 1/4 OF SECTION 32, TOWNSHIP 42 NORTH, RANGE 8 EAST OF THE THIRD
PRINCIPAL MERIDIAN, (EXCEPTING THEREFROM: THE NORTH 1/2 OF THE NORTHWEST 1/4 OF
SAID NORTHWEST 1/4, AND EXCEPT THE SOUTH 300.00 FEET OF THE EAST 475.00 FEET OF
SAID NORTHWEST 1/4, AND EXCEPT TEEPLE’S SUBDIVISION AND A FIVE ACRE PARCEL,
DESCRIBED AS FOLLOWS: COMMENCING AT THE SOUTHWEST CORNER OF SAID NORTHWEST 1/4;
THENCE NORTH 01 DEGREES, 52 MINUTES, 53 SECONDS EAST, ALONG THE WEST LINE OF
SAID NORTHWEST 1/4, A DISTANCE OF 536.65 FEET TO THE SOUTH LINE, AS MONUMENTED,
OF SAID TEEPLE’S SUBDIVISION FOR THE POINT OF BEGINNING; THENCE SOUTH 88
DEGREES, 10 MINUTES, 19 SECONDS EAST, ALONG SAID SOUTH LINE, A DISTANCE OF
237.29 FEET TO THE SOUTHEAST CORNER, AS MONUMENTED OF SAID TEEPLE’S SUBDIVISION;
THENCE NORTH 01 DEGREES, 46 MINUTES, 35 SECONDS EAST, ALONG THE EAST LINE, AS
MONUMENTED, OF SAID TEEPLE’S SUBDIVISION, A DISTANCE OF 351.86 FEET TO THE
NORTHEAST CORNER, AS MONUMENTED, OF SAID TEEPLE’S SUBDIVISION; THENCE SOUTH 88
DEGREES, 15 MINUTES, 29 SECONDS EAST, ALONG THE EASTERLY EXTENSION OF THE
NORTHERLY LINE, AS MONUMENTED, OF SAID TEEPLE’S SUBDIVISION, A DISTANCE OF
230.95 FEET; THENCE NORTH 01 DEGREES, 52 MINUTES, 53 SECONDS EAST, PARALLEL WITH
THE SAID WEST LINE OF THE NORTHWEST 1/4, A DISTANCE OF 466.69 FEET; THENCE NORTH
88 DEGREES, 15 MINUTES, 29 SECONDS WEST, PARALLEL WITH THE NORTH LINE, AS
MONUMENTED, OF SAID TEEPLE’S SUBDIVISION, A DISTANCE OF 467.60 FEET TO THE SAID
WEST LINE OF THE NORTHWEST 1/4; THENCE SOUTH 01 DEGREES, 52 MINUTES, 53 SECONDS
WEST, ALONG SAID WEST LINE, A DISTANCE OF 818.20 FEET TO THE POINT OF BEGINNING,
AND EXCEPT THAT PART LYING NORTHERLY AND NORTHEASTERLY OF THE SOUTHWESTERLY LINE
OF THE ILLINOIS STATE TOLL HIGHWAY COMMISSION PARCEL NO. N-4D-57, DESCRIBED AS
FOLLOWS: COMMENCING AT THE SOUTHEAST CORNER OF SAID NORTHWEST 1/4; THENCE NORTH
01 DEGREES, 51 MINUTES, 04 SECONDS EAST, ALONG THE EAST LINE OF SAID NORTHWEST
1/4, A DISTANCE OF 616.24 FEET FOR THE POINT OF BEGINNING AND BEING ON THE
SOUTHWESTERLY LINE, AS MONUMENTED, OF SAID PARCEL NO. N-4D-57; THENCE CONTINUING
ALONG THE LAST DESCRIBED COURSE, A DISTANCE OF 346.02 FEET TO THE NORTHEASTERLY
LINE, AS MONUMENTED, OF SAID PARCEL NO. N-4D-57; THENCE NORTH 58 DEGREES, 15
MINUTES, 38 SECONDS WEST, ALONG SAID NORTHEASTERLY LINE, A DISTANCE OF 2052.26
FEET TO THE SOUTH LINE OF THE NORTH 1/2 OF THE NORTHWEST 1/4 OF SAID NORTHWEST
1/4; THENCE NORTH 88 DEGREES, 13 MINUTES, 58 SECONDS WEST, ALONG SAID SOUTH
LINE, A DISTANCE OF 600.50 FEET TO THE SOUTHWESTERLY LINE AS MONUMENTED, OF SAID
PARCEL NO. N-4D-57; THENCE SOUTH 58 DEGREES, 15 MINUTES, 38 SECONDS EAST, ALONG
SAID SOUTHWESTERLY LINE, A DISTANCE OF 2744.88 FEET TO THE POINT OF BEGINNING,
AND ALSO EXCEPT THE ILLINOIS TOLL HIGHWAY COMMISSION PARCEL NO. N-4D-57.2,
DESCRIBED AS FOLLOWS: COMMENCING AT THE NORTHWEST CORNER OF SAID NORTHWEST 1/4;
THENCE SOUTH 01 DEGREES, 52 MINUTES, 53 SECONDS WEST, ALONG THE WEST LINE OF
SAID NORTHWEST 1/4, A DISTANCE OF 663.64 FEET TO THE SOUTHWEST CORNER OF THE
NORTH 1/2 OF THE NORTHWEST 1/4 OF SAID NORTHWEST 1/4, HEREINAFTER REFERRED TO AS
POINT C; THENCE CONTINUING ALONG THE LAST DESCRIBED COURSE, A DISTANCE OF 707.96
FEET; THENCE SOUTH 88 DEGREES, 01 MINUTES, 51 SECONDS EAST, PERPENDICULAR TO THE
CENTER LINE OF RANDALL ROAD, AS PER DEDICATION OF THE RIGHT OF WAY FOR PUBLIC
ROAD PURPOSES, DOCUMENT NO. 576570, FILED IN THE RECORDER’S OFFICE OF KANE
COUNTY, ILLINOIS ON MARCH 21, 1947, A DISTANCE OF 30.19 FEET TO THE EAST RIGHT
OF WAY LINE OF SAID RANDALL ROAD FOR THE POINT OF BEGINNING; THENCE NORTH 06
DEGREES, 44 MINUTES, 20 SECONDS EAST, A DISTANCE OF 710.74 FEET TO A POINT ON
THE SOUTH LINE OF THE NORTH 1/2 OF THE NORTHWEST 1/4 OF SAID NORTHWEST 1/4, THAT
IS 90.37 FEET, AS MEASURED ALONG SAID SOUTH LINE, EAST OF AFORESAID POINT C;
THENCE NORTH 88 DEGREES, 13 MINUTES, 58 SECONDS WEST, ALONG SAID SOUTH LINE A
DISTANCE OF 59.10 FEET

 



--------------------------------------------------------------------------------



 



TO THE SAID EAST RIGHT OF WAY LINE OF RANDALL ROAD; THENCE SOUTH 01 DEGREES, 58
MINUTES, 09 SECONDS WEST, ALONG SAID RIGHT OF WAY LINE, A DISTANCE OF 708.07
FEET TO THE POINT OF BEGINNING), (ALSO EXCEPTING THEREFROM THAT PART OF THE LAND
CONVEYED TO ILLINOIS STATE TOLL HIGHWAY AUTHORITY BY DEED RECORDED SEPTEMBER 29,
1988 AS DOCUMENT 1934642) (AND ALSO EXCEPT THAT PART DEDICATED TO CITY OF ELGIN
BY PLAT RECORDED NOV. 27, 1989 AS DOCUMENT 2010689) IN DUNDEE TOWNSHIP, KANE
COUNTY, ILLINOIS.

PARCEL FIVE:

THE NORTH 468.03 FEET, AS MEASURED ALONG THE EAST AND WEST LINES OF THE
SOUTHWEST 1/4 OF SECTION 32, TOWNSHIP 42 NORTH, RANGE 8 EAST OF THE THIRD
PRINCIPAL MERIDIAN, (EXCEPT PART CONVEYED BY DEED RECORDED JULY 12, 1990 AS
DOCUMENT 90K36232 TO COUNTY OF KANE) (AND ALSO EXCEPT PART DEDICATED TO CITY OF
ELGIN BY PLAT RECORDED NOV. 27, 1989 AS DOCUMENT 2010689) (AND ALSO EXCEPT PART
CONVEYED BY DEED RECORDED APRIL 5, 1995 AS DOCUMENT 95K018390 TO COUNTY OF KANE)
IN THE CITY OF ELGIN, KANE COUNTY, ILLINOIS.

 



--------------------------------------------------------------------------------



 



EXHIBIT C

Rules and Regulations

     To the extent that there is any inconsistency between the provisions of the
Lease and these Rules and Regulations, the provisions of the Lease shall
control.

     (1) The sidewalks, halls, passages, exits, entrances, elevators and
stairways of the Building shall not be obstructed by any of the tenants or used
by them for any purpose other than for ingress to and egress from their
respective premises. The halls, passages, exits, entrances, elevators and
stairways are not for the general public, and Landlord shall in all cases retain
the right to control and prevent access thereto of all persons whose presence in
the reasonable judgment of Landlord would be prejudicial to the safety,
character, reputation and interests of the Building and its Tenants. No Tenant
and no employee or invitee of any Tenant shall go upon the roof of the Building
without the prior written consent of Landlord.

     (2) No sign, placard, picture, name, advertisement or notice, visible from
the exterior of any Tenant’s premises shall be inscribed, painted, affixed or
otherwise displayed by any Tenant on any part of the Building without the prior
written consent of Landlord, which consent will not be unreasonably withheld,
except as set forth in the Lease. Landlord will adopt and furnish to Tenant
general guidelines relating to signs inside the Building on the office floors.
Tenant agrees to conform to such guidelines, but may request approval of
Landlord for modifications, which approval will not be unreasonably withheld.
All approved signs or lettering on doors shall be printed, painted, affixed or
inscribed at the expense of the Tenant by a person approved by Landlord, which
approval will not be unreasonably withheld. Material visible from outside the
Building will not be permitted.

     (3) Tenant shall not allow a fire or bankruptcy sale or any auction to be
held on the premises or allow the premises to be used for the storage of
merchandise held for sale to the general public.

     (4) No Tenant shall allow the premises to be used for lodging, nor shall
cooking be done or permitted by any Tenant on the premises, except the use by
the Tenant of Underwriters’ Laboratory approved equipment for brewing coffee,
tea, hot chocolate and similar beverages and vending machines and microwave
ovens for use by Tenant’s employees and personnel shall be permitted, provided
that such use is in accordance with all applicable federal, state and city laws,
codes, ordinances, rules and regulations.

     (5) No Tenant shall alter any lock or install a new or additional lock or
any bolt on any door of its premises without the prior written consent of
Landlord. Tenant shall in each case furnish Landlord with a key for any such
lock. Each Tenant, upon the termination of its tenancy, shall deliver to
Landlord all keys and combinations to doors in the Building which shall have
been furnished to Tenant.

     (6) Landlord shall designate how all office equipment, furniture,
appliances and other large objects or property (“Equipment”) shall be moved in
and/or out of the Building. Heavy objects

 



--------------------------------------------------------------------------------



 



shall, if requested by Landlord, stand on wood strips of such thickness as is
necessary to properly distribute the weight. Landlord will not be responsible
for loss of or damage to any such Equipment from any cause, and all damage done
to the Building by moving or maintaining such Equipment shall be repaired at the
expense of Tenant.

     (7) No Tenant shall use or keep in the premises of the Building any
kerosene, gasoline or inflammable or combustible fluid or material or use any
method of heating or air conditioning other than that supplied by Landlord,
without Landlord’s prior written approval. No Tenant shall use or keep or permit
to be used or kept any foul obnoxious gas or substances in the premises, or
permit or suffer the premises to be occupied or used in a manner unreasonably
offensive or objectionable to Landlord or to other occupants of the Building by
reason of noise, odors, or vibrations, or unreasonably interfere in any way with
other tenants or those having business therein.

     (8) Landlord shall have the right, exercisable with 30 day advance written
notice and without liability to any Tenant, to change the name and street
address of the Building.

     (9) Landlord reserves the right to exclude from the Building any person
who, in Landlord’s reasonable opinion, has no legitimate business in the
Building. Landlord shall in no case be liable for damages for any error with
regard to the admission to or exclusion from the Building of any person. In the
case of invasion, mob, riot, public excitement or other circumstances rendering
such action advisable in Landlord’s opinion, Landlord reserves the right to
prevent access to the Building during the continuance of the same by such action
as Landlord may deem appropriate, including closing doors.

     (10) The directory of the Building will be provided for the display of the
name and location of Tenants. Any additional name which Tenant shall desire to
place upon said bulletin board must first be approved by Landlord in writing.

     (11) No curtains, draperies, blinds, shutters, shades, screens or other
coverings, hangings or decorations shall be attached to, hung or placed in, or
used in connection with any window of the Building without the prior written
consent of Landlord, and such items shall be installed as instructed by
Landlord.

     (12) Each Tenant shall see that the doors of its premises are closed and
locked and that all water faucets, water apparatus and utilities are shut off
before Tenant or Tenant’s employees leave the premises, so as to prevent waste
or damage, and for any default or carelessness in this regard Tenant shall made
good all injuries sustained by other tenants or occupants of the Building or
Landlord. All Tenants shall keep the doors to the Building corridors closed at
all times except for ingress and egress.

     (13) The toilet rooms, toilets, urinals, wash basins and other apparatus
shall not be used for any purpose other than that for which they were
constructed, no foreign substance of any kind whatsoever shall be thrown therein
and the expense of any breakage, stoppage or damage resulting from the violation
of this rule shall be borne by the Tenant who, or whose employees or invitees,
shall have caused it.

 



--------------------------------------------------------------------------------



 



     (14) Except with the prior written consent of Landlord, no Tenant shall
sell, or permit the sale at retail, of newspapers, magazines, periodicals,
theatre tickets or any other goods or merchandise to the general public in or on
the premises, nor shall any Tenant carry on, or permit or allow any employee or
other person to carry on, the business of stenography, typewriting or any
similar business in or from the premises for the service or accommodation of
occupants of any other portion of the Building, nor shall the premises of any
Tenant be used for manufacturing of any kind, or any business or activity other
than that specifically provided for in such Tenant’s lease.

     (15) No Tenant shall install any radio or television antenna, loudspeaker,
or other device on the roof or exterior walls of the Building, without
Landlord’s prior written consent.

     (16) Hand trucks shall not be used in any space or public halls of the
Building, either by any Tenant or others, except those equipped with rubber
tires and side guards or such other material-handling equipment as Landlord may
approve. No other vehicles of any kind shall be brought by any Tenant into the
Building or kept in or about the premises.

     (17) Tenant agrees to coordinate all moving activity of office equipment
and furniture in and out of the Building with Landlord or Landlord’s agent.
Tenant acknowledges that any attempt to bring in or take out any office
equipment or furniture from the Building without prior written approval of
Landlord or Landlord’s agent will be prevented by the on-site security guard.

     (18) Each Tenant shall store all its trash and garbage within its premises.
No material shall be placed on the trash boxes, receptacles or common areas if
such material is of such nature that it may not be disposed of in the ordinary
and customary manner of removing and disposing of trash and garbage in the Elgin
area, without being in violation of any law or ordinance governing such
disposal. All garbage and refuse disposal shall be made only through entryways
and elevators provided for such purposes and at such times as Landlord shall
designate.

     (19) Canvassing, soliciting, distribution of handbills, or any other
written material peddling in the Building are prohibited, and each Tenant shall
cooperate to prevent the same.

     (20) Tenant agrees to abide by all governmental rules and regulations
pertaining to thermostatic control of the temperature on the Premises. Air
conditioning services shall be provided per the Lease.

     (21) Tenant agrees not to allow or keep any animals or pets of any kind on
the premises, except those seeing-eye dogs which are for the direct purpose of
aiding and assisting the visually impaired.

     (22) The requirements of the Tenants will be attended to only upon
application by telephone, in person or in writing at the office of Landlord.

     (23) These Rules and Regulations are in addition to, and shall not be
construed to in any way modify or amend, in whole or in part, the terms,
covenants, agreements and conditions of any lease of premises in the Building.

 



--------------------------------------------------------------------------------



 



     (24) Landlord reserves the right to make such other and reasonable rules
and regulations as in its judgment may from time to time be needed for the
safety, care and cleanliness of the Building, and for the preservation of good
order therein.

     (25) Landlord reserves the right to charge tenants and other occupants of
the Building a reasonable fee for services or work performed for less than all
tenants of the Building.

 